Exhibit 10.2

 

 

 

 

LOGO [g232267page110.jpg]

Credit Agreement

dated as of July 18, 2016

between

CONTRAIL AVIATION SUPPORT, LLC

and

BMO HARRIS BANK N.A.

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

SECTION 1.

  DEFINITIONS; INTERPRETATION      1   

Section 1.1

  Definitions      1   

Section 1.2

  Interpretation      14   

Section 1.3

  Change in Accounting Principles      14   

SECTION 2.

  THE CREDIT FACILITIES      15   

Section 2.1

  Operating Line Revolving Credit Commitment      15   

Section 2.2

  [Intentionally Deleted.]      15   

Section 2.3

  Applicable Interest Rate      15   

Section 2.4

  Rate Determinations      15   

Section 2.5

  Minimum Borrowing Amounts      15   

Section 2.6

  Manner of Borrowing Loans; Notice to Bank      16   

Section 2.7

  Maturity of Loans      16   

Section 2.8

  Prepayments      16   

Section 2.9

  Default Rate      16   

Section 2.10

  Evidence of Indebtedness      16   

Section 2.11

  Fees      17   

Section 2.12

  Place and Application of Payments      17   

SECTION 3.

  CHANGE IN CIRCUMSTANCES      18   

Section 3.1

  Withholding Taxes      18   

Section 3.2

  Documentary Taxes      18   

Section 3.4

  Change of Law      18   

Section 3.5

  Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
     18   

Section 3.6

  Increased Cost and Reduced Return      19   

Section 3.7

  Lending Offices      20   

Section 3.8

  Discretion of Bank as to Manner of Funding      20   

SECTION 4.

  CONDITIONS PRECEDENT      20   

Section 4.1

  Initial Credit Event      20   

Section 4.2

  All Credit Events      22   

SECTION 5.

  REPRESENTATIONS AND WARRANTIES      23   

Section 5.1

  Organization and Qualification      23   

Section 5.2

  Subsidiaries      23   

Section 5.3

  Authority and Validity of Obligations      24   

Section 5.4

  Use of Proceeds; Margin Stock      24   

Section 5.5

  Financial Reports      24   

Section 5.6

  No Material Adverse Change      25   



--------------------------------------------------------------------------------

Section 5.7

  Full Disclosure      25   

Section 5.8

  Trademarks, Franchises, and Licenses      25   

Section 5.9

  Governmental Authority and Licensing      25   

Section 5.10

  Good Title      25   

Section 5.11

  Litigation and Other Controversies      26   

Section 5.12

  Taxes      26   

Section 5.13

  Approvals      26   

Section 5.14

  Affiliate Transactions      26   

Section 5.15

  Investment Company      26   

Section 5.16

  ERISA      26   

Section 5.17

  Compliance with Laws      26   

Section 5.18

  OFAC      27   

Section 5.19

  Other Agreements      27   

Section 5.20

  Solvency      27   

Section 5.21

  No Default      27   

Section 5.22

  No Broker Fees      27   

SECTION 6.

  AFFIRMATIVE COVENANTS      27   

Section 6.1

  Maintenance of Business      27   

Section 6.2

  Maintenance of Properties      28   

Section 6.3

  Taxes and Assessments      28   

Section 6.4

  Insurance      28   

Section 6.5

  Financial Reports      29   

Section 6.6

  Inspection      30   

Section 6.7

  ERISA      30   

Section 6.8

  Compliance with Laws      30   

Section 6.9

  Compliance with OFAC Sanctions Programs      31   

Section 6.10

  Formation of Subsidiaries      32   

Section 6.13

  Banking Relationship      33   

SECTION 7.

  NEGATIVE COVENANTS      34   

Section 7.1

  Borrowings and Guaranties      34   

Section 7.2

  Liens      35   

Section 7.3

  Investments, Acquisitions, Loans and Advances      36   

Section 7.4

  Mergers, Consolidations and Sales      37   

Section 7.5

  Maintenance of Subsidiaries      37   

Section 7.6

  [Intentionally Deleted]      37   

Section 7.7

  Burdensome Contracts With Affiliates      38   

Section 7.8

  No Changes in Fiscal Year      38   

Section 7.9

  Change in the Nature of Business      38   

Section 7.10

  No Restrictions      38   

Section 7.11

  Subordinated Debt      38   

Section 7.12

  Financial Covenants      38   

Section 7.13

  ASA Certification      39   

Section 7.14

  Net Orderly Liquidation Value of Eligible Inventory      39   

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.

  EVENTS OF DEFAULT AND REMEDIES      39   

Section 8.1

  Events of Default      39   

Section 8.2

  Non Bankruptcy Defaults      41   

Section 8.3

  Bankruptcy Defaults      42   

SECTION 9.

  MISCELLANEOUS      42   

Section 9.1

  Non-Enforcement of Foreign Security Agreement      42   

Section 9.2

  No Waiver, Cumulative Remedies      42   

Section 9.3

  Non-Business Days      42   

Section 9.4

  Survival of Representations      42   

Section 9.5

  Survival of Indemnity and Certain Other Provisions      43   

Section 9.6

  Notices      43   

Section 9.7

  Counterparts      43   

Section 9.8

  Successors and Assigns      43   

Section 9.9

  Amendments, etc.      43   

Section 9.10

  Headings      44   

Section 9.11

  Costs and Expenses; Indemnification      44   

Section 9.12

  Set off      45   

Section 9.13

  Entire Agreement      46   

Section 9.14

  Governing Law      46   

Section 9.15

  Severability of Provisions      46   

Section 9.16

  Construction      46   

Section 9.17

  Submission to Jurisdiction; Waiver of Venue; Service of Process      46   

Section 9.18

  Waiver of Jury Trial      47   

Section 9.19

  USA Patriot Act      47   

Section 9.20

  Time is of the Essence      48   

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement is entered into as of July 18, 2016, by and between
Contrail Aviation Support, LLC, a North Carolina limited liability company
(“Borrower”), and BMO Harris Bank N.A., a national banking association (“Bank”).
All capitalized terms used herein without definition shall have the meanings
ascribed thereto in Section 1.1.

PRELIMINARY STATEMENT

Borrower has requested, and Bank has agreed to extend, certain credit facilities
on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS; INTERPRETATION.

Section 1.1 Definitions. The following terms when used herein shall have the
following meanings:

“Account Debtor” means any Person obligated to make payment on any Receivable.

“Adjusted One Month LIBOR” means, for any Borrowing of Eurodollar Loans, a rate
per annum determined in accordance with the following formula:

 

Adjusted One Month LIBOR =    LIBOR    1 - Eurodollar Reserve Percentage

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented, or otherwise modified from time to time pursuant to the terms
hereof.

“Applicable Margin” means, with respect to Loans, 2.80% per annum

“Approved Country” means (i) the United States, Singapore, Germany, and/or
United Kingdom; (ii) China, France, Malaysia, Ireland and/or the Netherlands
upon prior written notification from the Borrower to the Bank and the parties
hereto entering into a Foreign Security Agreement (defined below in the
definition of “Eligible Inventory”), at Borrower’s cost and (iii) additional
countries with the prior written approval of the Bank, which approval shall be
subject to perfection of the Bank’s security interests in the Borrower’s
Inventory in such country at Borrower’s cost, and which approval shall not be
otherwise unreasonably withheld. With

 

S-1



--------------------------------------------------------------------------------

respect to (ii) above, upon receiving the written notification from the
Borrower, the Bank shall promptly undertake all appropriate actions, at
Borrower’s cost, to have prepared and present for execution to Borrower the
Foreign Security Agreement(s) the Bank requires the Borrower to execute in
connection with the Borrower’s Inventory in the country which is the subject of
the written notification.

“Assignment of Life Insurance Policy” means the Assignment of Life Insurance
Policy on even date herewith executed by the Borrower in favor of the Bank
pursuant to which a $2,000,000.00 life insurance policy on the life of Joseph G.
Kuhn is collaterally assigned to the Bank in order to secure the Note given by
the Bank to the Borrower.

“Authorized Representative” means those persons shown on the list of officers
provided by Borrower pursuant to Section 4.1 or on any update of any such list
provided by Borrower to Bank, or any further or different officers of Borrower
so named by any Authorized Representative of Borrower in a written notice to
Bank.

“Bank” is defined in the introductory paragraph of this Agreement.

“Bankruptcy Proceeding” means, with respect to any Person, (i) consenting in
writing to the appointment of a conservator, receiver, trustee, custodian or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to it or of or relating to
all, or substantially all, of its property, or for the winding-up or liquidation
of its affairs, (ii) admitting in writing its inability to pay its debts
generally as they become due or (iii) filing a petition, or otherwise
instituting, or consenting in writing to the institution against it or,
proceedings to take advantage of any law relating to bankruptcy, insolvency or
reorganization or the relief of debtors under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law.

“Base Rate” means, for any day, the rate per annum equal to the rate of interest
announced or otherwise established by Bank from time to time as its prime
commercial rate as in effect on such day, with any change in the Base Rate
resulting from a change in said prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate (it being acknowledged
and agreed that such rate may not be Bank’s best or lowest rate).

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans advanced on a single date. A Borrowing is
“advanced” on the day Bank advances funds comprising such Borrowing to, or for
the credit of the Borrower.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Madison, Wisconsin. If the applicable
Business Day relates to the determination of the LIBOR Index Rate, then Business
Day means any day on which banks on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

 

S-2



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means Air T, Inc. ceases to own, legally and beneficially,
at least fifty-one percent (51%) of the Voting Stock of Borrower.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4.1 shall be satisfied or waived in a
manner acceptable to Bank in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to Bank, or any security trustee therefor,
by the Collateral Documents.

“Collateral Documents” means the Security Agreement and all other mortgages,
deeds of trust, security agreements, pledge agreements, assignments, financing
statements and other documents as shall from time to time secure or relate to
the Obligations or any part thereof.

“Commitment”means the Operating Line Revolving Credit Commitment.

 

S-3



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit Event” means the advancing of any Loan.

“Debt Service” means, with reference to any period, the sum of (i) the aggregate
amount of payments required to be made by the Borrower and any of its
Subsidiaries during such period in respect of principal on all Indebtedness plus
(ii) Interest Expense of Borrower and any of its Subsidiaries for such period.

“Debt Service Coverage Ratio” means, as of the last day of each fiscal quarter,
the Borrower and its Subsidiaries shall maintain a ratio of (i) EBITDA for the
12-month period then ended minus the sum of (x) federal, state and local income
taxes (and franchise taxes in lieu of income taxes) paid or required to be paid
in cash by Borrower and its Subsidiaries during the 12-month period the ended
and (y) dividends, distributions, redemptions and repurchases paid to
shareholders or other equity interest holders of Borrower and/or any of its
Subsidiaries during the 12-month period then ended to (ii) Debt Service for the
12-month period then ended, each computed in accordance with GAAP, of not less
than 1.75 to 1.00.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 7.4(a), 7.4(b), and 7.4(d).

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“EBITDA” means, with respect to any period, Net Income of the Borrower and its
Subsidiaries for such period plus all amounts deducted in arriving at such Net
Income amount in respect of (i) Interest Expense of Borrower and its
Subsidiaries for such period, (ii) federal, state and local income taxes for
such period, and (iii) depreciation and amortization expense for such period.

“Eligible Inventory” means Inventory of Borrower and its Subsidiaries (other
than packaging, crating and supplies inventory) which:

(a) is an asset of such Person to which it has good and marketable title, is
freely assignable, and is subject to (i) in the case of Inventory located in the
United States, a perfected, first priority Lien in favor of Bank free and clear
of any other Liens and (ii) in the case of Inventory located in another Approved
Country, a Foreign Security Agreement;

(b) is located in the United States of America or other Approved Country at a
Permitted Collateral Location as set forth in (and as defined in) a Security
Agreement and, in the case of any location not owned by such Person, which is at
all times subject to a lien waiver agreement from such landlord or other third
party to the extent required by, and in form and substance satisfactory to,
Bank. It is expressly acknowledged and agreed that foreign Inventory may be torn
down and overhauled internationally so long as parts which are outside the
United States for a period longer than one hundred twenty (120) days shall be
excluded from Eligible Inventory in accordance with paragraph (h) below.

 

S-4



--------------------------------------------------------------------------------

(c) is not so identified to a contract to sell that it constitutes a Receivable;

(d) is not obsolete, and is of good and merchantable quality free from any
defects which might materially adversely affect the market value thereof;

(e) is not covered by a warehouse receipt or similar document;

(f) in the case of finished goods inventory, was produced pursuant to binding
and existing purchase orders therefor to which such Person has title;

(g) has not been owned by the Borrower or any Subsidiary for more than twenty
four (24) months;

(h) does not consist of parts stored in warehouses outside the United States for
a period longer than 120 days (and if the storage of a part exceeds this 120 day
limitation, the part will be excluded from Eligible Inventory, and the value of
such excluded part shall be calculated as described in (b) of the definition of
Operating Line Borrowing Base); and

(i) is not on consignment.

“Eligible Receivables” means any Receivable of Borrower or any Subsidiary which:

(a) arises out of the sale of finished goods inventory or/and aircraft engines,
engine parts, airframes or airframe parts delivered to and accepted by, or out
of the rendition of services fully performed and accepted by, the Account Debtor
on such Receivable, does not represent a pre-billed Receivable or a progress
billing, and is net of any deposits made by or for the account of the relevant
Account Debtor;

(b) is payable in U.S. Dollars

(c) if such right has arisen out of the sale of such goods shipped to, or out of
the rendition of services to an Account Debtor located outside the United States
of America, such right is secured by an insurance policy on terms, and issued by
Foreign Credit Insurance Association, Ex-Im Bank or another insurer,
satisfactory to Bank (which in any event shall insure not less than one hundred
percent (100%) of the face amount of such Receivable and shall be subject to
such deductions as are acceptable to Bank), and in each case which has been
assigned or transferred to Bank in a manner acceptable to Bank;

(d) is the valid, binding and legally enforceable obligation of the Account
Debtor obligated thereon and such Account Debtor is not (i) a Subsidiary or an
Affiliate of Borrower, (ii) a shareholder, director, officer or employee of
Borrower or any Subsidiary, (iii) the United States of America or other Approved
Country, or any state, province, or political subdivision thereof, or any
department, agency or instrumentality of any of the foregoing, unless the
Assignment of Claims Act or any similar national, state, provincial, or local
statute, as the case may be, is complied with to the satisfaction of Bank,
(iv) a debtor under any proceeding under the United States Bankruptcy Code, as
amended, or any other comparable bankruptcy or insolvency law, or (v) an
assignor for the benefit of creditors;

 

S-5



--------------------------------------------------------------------------------

(e) is not evidenced by an instrument or chattel paper unless the same has been
endorsed and delivered to Bank;

(f) is an asset of such Person to which it has good and marketable title, is
freely assignable, and is subject to a perfected, first priority Lien in favor
of Bank free and clear of any other Liens;

(g) is not subject to any counterclaim or defense asserted by the Account Debtor
or subject to any offset or contra account payable to the Account Debtor (unless
the amount of such Receivable is net of such contra account established to the
reasonable satisfaction of Bank);

(h) no surety bond was required or given in connection with said Receivable or
the contract or purchase order out of which the same arose;

(i) is evidenced by an invoice to the Account Debtor dated not more than five
(5) Business Days subsequent to the shipment date of the relevant inventory or
completion of performance of the relevant services and is issued on ordinary
trade terms requiring payment within ninety (90) days of invoice date;

(j) is not unpaid more than 90 days after the original invoice date; provided
that Receivables that are insured as described in subsection (b) above may be
unpaid for up to 120 days and still be eligible for inclusion in the Operating
Line Borrowing Base;

(k) is not owed by an Account Debtor who is obligated on Receivables more than
20% of the aggregate unpaid balance of which have been past due for longer than
the relevant period specified in subsection (i) above unless Bank has approved
the continued eligibility thereof;

(l) would not cause the total Eligible Receivables owing from the Account Debtor
and its Affiliates to exceed 35% of all Eligible Receivables unless (a) one
hundred percent (100%) of the Receivable from the Account Debtor and its
Affiliates is secured by an insurance policy on terms, and issued by Foreign
Credit Insurance Association, Ex-Im Bank or another insurer, satisfactory to
Bank (which in any event shall insure not less than one hundred percent
(100%) of the face amount of such Receivable and shall be subject to such
deductions as are acceptable to Bank), and in each case which has been assigned
or transferred to Bank in a manner acceptable to Bank, or (b) the Account
Debtor’s long term debt or short term debt, as applicable, qualifies as
Investment Grade;

(m) does not arise from a sale on a bill and hold, guaranteed sale, sale or
return, sale on approval, consignment or any other repurchase or return basis;
and

(n) is not otherwise deemed to be ineligible in the reasonable judgment of Bank
(it being acknowledged and agreed that with five (5) Business Days prior written
notice any Receivable of Borrower or any Subsidiary may be deemed ineligible by
Bank acting in its reasonable judgment).

 

S-6



--------------------------------------------------------------------------------

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurodollar Loan” means a Loan bearing interest by reference to Adjusted One
Month LIBOR.

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including any emergency, marginal, special, and
supplemental reserves) are imposed by the Board of Governors of the Federal
Reserve System (or any successor) on “eurocurrency liabilities”, as defined in
such Board’s Regulation D (or any successor thereto), subject to any amendments
of such reserve requirement by such Board or its successor, taking into account
any transitional adjustments thereto. For purposes of this definition, the
relevant Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.

“Event of Default” means any event or condition identified as such in
Section 8.1.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

“Foreign Security Agreement” means an agreement entered into by the parties
hereto which purports to give the Bank a security interest or its equivalent on
Inventory located within a country other than the United States in form and
substance reasonably satisfactory to the Bank, governed by the law of such
country, such as the Debenture dated of even date herewith (governed by the law
of England and Wales) and the Transfer by Way of Security dated of even date
herewith (governed by the law of the Federal Republic of Germany.

 

S-7



--------------------------------------------------------------------------------

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” and “Guarantors” are each defined in Section 6.12(a).

“Guaranty” and “Guaranties” are each defined in Section 6.12(a).

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including the manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation, handling of or corrective or response
action to any Hazardous Material.

“Indebtedness” means with reference to the Borrower and its Subsidiaries (a) all
indebtedness created, assume or incurred in any manner by the Borrower and its
Subsidiaries representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness of the Borrower and its Subsidiaries for the
deferred purchase price of property or services (other than trade accounts
payable arising in the ordinary course of business), (c) all indebtedness
secured by any lien upon any property of Borrower and its Subsidiaries, whether
or not the Borrower or any of its Subsidiaries has assumed or becomes liable for
the payment of such indebtedness, (d) all Capitalized Lease Obligations, and
(e) all obligations of the Borrower and its Subsidiaries on or with respect to
letters of credit, bankers’ acceptances and other extensions of credit whether
or not representing obligations for borrowed money.

 

S-8



--------------------------------------------------------------------------------

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period.

“Interest Payment Date” means with respect to any Loan, the last day of each
Interest Period with respect to such Loan and on the maturity date.

“Interest Period” means, with respect to any Borrowing of Eurodollar Loans, the
period commencing on the date such Borrowing of Eurodollar Loans is advanced,
continued, or created by conversion and ending 1 month thereafter; provided
that:

i. no Interest Period shall extend beyond the final maturity date of the
relevant Loans;

ii. whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

iii. for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.

“Inventory” means any raw materials, finished goods inventory and aircraft
engines, engine parts, airframes and airframe parts of Borrower and its
Subsidiaries (other than packaging, crating and supplies inventory).

“Investment Grade” means a rating from S&P of an Account Debtor’s long term debt
of BBB- or better; provided that, if S&P does not rate the Account Debtor’s long
term debt and another rating agency does, then the Borrower may, with the
written consent of the Bank, which shall not be unreasonably withheld, rely on
another rating agency’s rating for the purpose of determining whether the
Account Debtor has an investment grade rating and further provided that, if the
long term debt is not rated by S&P or another rating agency, the Borrower may,
with the written consent of the Bank, which shall not be unreasonably withheld,
rely on a rating from S&P or another rating agency of the Account Debtor’s short
term debt of BBB- or better.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded

 

S-9



--------------------------------------------------------------------------------

upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in U.S.
Dollars in immediately available funds are offered to Bank at 11:00 a.m.
(London, England time) two (2) Business Days before the beginning of such
Interest Period by three (3) or more major banks in the interbank eurodollar
market selected by Bank for delivery on the first day of and for a period equal
to such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing,
provided that in no event shall “LIBOR” be less than 0.00%.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR Index as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

“LIBOR Index” means the independent index which is the one month ICE Benchmark
Administration (ICE) LIBOR and reported on Bloomberg’s Financial Market’s
terminal screen entitled “Official ICE LIBOR Fixings” (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by Bank from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market).

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means any Operating Line Revolving Loan.

“Loan Documents” means this Agreement, the Note, the Collateral Documents, the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of Borrower or of Borrower and its Subsidiaries taken as
a whole, (b) a material impairment of the ability of Borrower or any Subsidiary
to perform its material obligations under any Loan Document or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
against Borrower or any Subsidiary of any Loan Document or the rights and
remedies of Bank thereunder or (ii) the perfection or priority of any Lien
granted under any Collateral Document.

“Maximum Leverage Ratio” means the ratio of Total Liabilities to Tangible Net
Worth.

“Moody’s” means Moody’s Investor Service Inc.

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period, but excluding any
nonrecurring income and any extraordinary profits during such period and any
taxes on such nonrecurring income and extraordinary profits.

 

S-10



--------------------------------------------------------------------------------

“Note” is defined in Section 2.10(b).

“Obligations” means all obligations of Borrower to pay principal and interest on
the Loans, all fees and charges payable hereunder, and all other payment
obligations of Borrower or any of its Subsidiaries arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 6.9.

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including the Bank Secrecy Act, anti-money laundering laws
(including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a
the USA Patriot Act)), and all economic and trade sanction programs administered
by OFAC, any and all similar United States federal laws, regulations or
Executive Orders, and any similar laws, regulators or orders adopted by any
State within the United States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Operating Line Borrowing Base” means, as of any time it is to be determined,
the sum of:

(a) 80% of the then outstanding unpaid amount of Eligible Receivables; plus

(b) 75% of the value (computed as follows: the lower of cost (first-in,
first-out) or market value; when inventory items are sold they are costed out
under the gross profit method, the parts are assigned costs based on a
percentage of the future sales price (based on prior history and industry
standards), plus any additional repair costs, and sales price is established
using Pratt and Whitney pricing guidelines; and when parts are purchased, they
are stated at the lower of cost or market; and this method shall not be amended,
modified or revised without the Bank’s prior written consent, which consent may
be withheld by Bank, in Bank’s sole discretion) of Eligible Inventory (it being
acknowledged and agreed that 75% of the cost of acquiring engines by the
Borrower and its Subsidiaries with proceeds of Operating Line Revolving Loan(s)
shall be included in the Operating Line Borrower Base so long as such engines
meet the requirements needed to qualify as Eligible Inventory); provided that
the maximum amount of advances against all Eligible Inventory that may be
included in the Operating Line Borrowing Base shall not exceed $9,000,000 and
that the maximum amount of advances against Eligible Inventory that has been
owned by the Borrower or any Subsidiary for at least eighteen (18) months that
may be included in the Operating Line Borrowing Base shall not exceed
$1,500,000;

 

S-11



--------------------------------------------------------------------------------

provided that the Operating Line Borrowing Base shall be computed only as
against and on so much of such Collateral as is included on the Operating Line
Borrowing Base Certificates furnished from time to time by Borrower pursuant to
this Agreement and, if required by Bank pursuant to any of the terms hereof or
any Collateral Document, as verified by such other evidence reasonably required
to be furnished to Bank pursuant hereto or pursuant to any such Collateral
Document.

“Operating Line Borrowing Base Certificate” means the certificate in the form of
Exhibit A hereto, or in such other form acceptable to Bank, to be delivered to
Bank pursuant to Sections 4.2 and 6.5.

“Operating Line Revolving Credit Commitment” means the obligation of Bank to
make Revolving Loans hereunder in an aggregate principal or face amount at any
one time outstanding not to exceed $12,000,000.

“Operating Line Revolving Loan” is defined in Section 2.1.

“Operating Line Revolving Note” is defined in Section 2.10(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901 et seq., and any future amendments.

“Receivables” means all rights to the payment of a monetary obligation, now or
hereafter owing to Borrower or any Subsidiary, evidenced by accounts,
instruments, chattel paper, or general intangibles.

 

S-12



--------------------------------------------------------------------------------

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including the abandonment or discarding
of barrels, drums, containers, tanks or other receptacles containing or
previously containing any Hazardous Material.

“Revolving Credit Termination Date” means January 13, 2018, or such earlier date
on which the Revolving Credit Commitment is terminated in whole pursuant to
Section 2.13, 8.2 or 8.3.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The McGraw
Hill Companies, Inc.

“Security Agreement” means that certain General Security Agreement dated the
date of this Agreement between Borrower and its Subsidiaries and Bank and any
other security or collateral agreement executed by the Borrower or any of its
Subsidiaries in favor of the Bank, as any of the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations pursuant to
subordination provisions approved in writing by Bank and is otherwise pursuant
to documentation that is, which is in an amount that is, and which contains
interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies and other material terms that are, in each case, in form and
substance satisfactory to Bank.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than fifty percent (50%) of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.
Unless otherwise expressly noted herein, the term “Subsidiary” means a
Subsidiary of Borrower or of any of its direct or indirect Subsidiaries.

“Tangible Net Worth” means, at any time, (i) total assets of the Borrower and
its Subsidiaries at such time, minus all intangible assets (i.e. goodwill,
trademarks, patents, copyrights, organizational expenses, and similar intangible
items) of the Borrower and its Subsidiaries minus (ii) Total Liabilities of
Borrower and its Subsidiaries.

“Total Liabilities” means, for any Person and at any time the same is to be
determined, such Person’s total liabilities, as determined in accordance with
GAAP.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested non-forfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

S-13



--------------------------------------------------------------------------------

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by Borrower and/or one or
more Wholly-owned Subsidiaries within the meaning of this definition.

Section 1.2 Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” All references to time of day
herein are references to Madison, Wisconsin, time unless otherwise specifically
provided. Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.

Section 1.3 Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the
Bank may by notice to the other require that the Borrower and the Bank negotiate
in good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Bank in requiring such negotiation shall limit their right
to so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 1.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

 

S-14



--------------------------------------------------------------------------------

SECTION 2. THE CREDIT FACILITIES.

Section 2.1 Operating Line Revolving Credit Commitment. Subject to the terms and
conditions hereof, Bank agrees to make a loan or loans (individually a
“Operating Line Revolving Loan” and collectively the “Operating Line Revolving
Loans”) in U.S. Dollars to Borrower from time to time on a revolving basis up to
the amount of the Operating Line Revolving Credit Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Revolving Credit
Termination Date. The sum of the aggregate principal amount of Operating Line
Revolving Loans at any time outstanding shall not exceed the lesser of (i) the
Operating Line Revolving Credit Commitment in effect at such time and (ii) the
Operating Line Borrowing Base as determined based on the most recent Operating
Line Borrowing Base Certificate. Operating Line Revolving Loans may be repaid
and the principal amount thereof re-borrowed before the Revolving Operating Line
Credit Termination Date, subject to the terms and conditions hereof.

Borrower shall use the proceeds of Operating Line Revolving Loans for its
general working capital purposes (including, without limitation, the acquisition
of engines and parts, and taking possession of assets of third parties under a
consignment agreement, which may or may not be covered by Borrower’s or such
Subsidiary’s insurance) and for such other general corporate purposes as are
consistent with all applicable laws, which may include a contribution of capital
to one or more of its Subsidiaries for general working capital purposes. Such
working capital purposes may include the assumption of leases by the Borrower or
a Subsidiary for aircraft and/or aircraft airframes, engines, airframe parts
and/or engine parts for the purpose of helping the Borrower or any of its
Subsidiaries gain access to aircraft engines or engine parts for its general
business, and may also include, subject to the Bank’s prior written approval
(which approval shall not be unreasonably withheld) and satisfaction by Borrower
or Subsidiary of Borrower of terms and conditions determined necessary by the
Bank, in the Bank’s reasonable discretion, including, but not limited to being
subject to all of the terms and conditions of this Agreement, the formation of
one or more new Subsidiaries, or Borrower or a Subsidiary of Borrower entering
into joint ventures to facilitate the assumption of such leases, and any other
general corporate purposes approved in writing by Bank.

Section 2.2 [Intentionally Deleted.]

Section 2.3 Applicable Interest Rate. Each Loan shall bear interest (computed on
the basis of a year of 360 days and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted One Month LIBOR applicable for such
Interest Period, payable by Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).

Section 2.4 Rate Determinations. Bank shall determine the interest rate
applicable to the Loans, and its determination thereof shall be conclusive and
binding except in the case of manifest error.

Section 2.5 Minimum Borrowing Amounts. Each Borrowing of Loans shall be in an
amount not less than $10,000.

 

S-15



--------------------------------------------------------------------------------

Section 2.6 Manner of Borrowing Loans; Notice to Bank. Borrower shall give
notice to Bank by no later than 10:00 a.m. at least one (1) Business Day before
the date on which Borrower requests Bank to advance a Borrowing of a Loan. All
such notices concerning the advance shall specify the date of the requested
advance (which shall be a Business Day) and the amount of the requested
Borrowing to be advanced. No Borrowing shall be advanced if any Default or Event
of Default then exists. Borrower agrees that Bank may rely on any such
telephonic, telecopy or other telecommunication notice given by any person Bank
in good faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
Bank has acted in reliance thereon.

Section 2.7 Maturity of Loans. All Loans, both for principal and interest then
outstanding, shall mature and be due and payable by Borrower on the Revolving
Credit Termination Date.

Section 2.8 Prepayments. Borrower may prepay in whole or in part (but, if in
part, then in an amount not less than $10,000) upon one (1) Business Days prior
notice by Borrower to Bank. In addition, if at any time the sum of the unpaid
principal balance of the Operating Line Revolving Loans then outstanding shall
be in excess of the Operating Line Borrowing Base as determined on the basis of
the most recent Operating Line Borrowing Base Certificate, Borrower shall
immediately upon written notice from the Bank pay over the amount of the excess
to Bank as and for a mandatory prepayment on such Obligations. Any amount of
Operating Line Revolving Loans paid or prepaid before the Revolving Credit
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.

Section 2.9 Default Rate. Notwithstanding anything to the contrary contained
herein, if any Loan or any part thereof is not paid when due (whether by lapse
of time, acceleration, or otherwise), or at the election of Bank upon notice to
Borrower during the existence of any other Event of Default, Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all Loans equal to the sum of
4.0% per annum plus the Applicable Margin plus the Base Rate from time to time
in effect.

Section 2.10 Evidence of Indebtedness.

(a) Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of Borrower hereunder, including the
amounts of principal and interest payable and paid to Bank from time to time
hereunder. The entries maintained in the account(s) maintained by the Bank shall
be prima facie evidence of the existence and amounts of the Obligations therein
recorded; provided, that the failure of Bank to maintain such account(s) or any
error therein shall not in any manner affect the obligation of Borrower to repay
the Obligations in accordance with their terms.

(b) The Operating Line Revolving Loans shall be evidenced by a promissory note
payable by the Borrower to the order of the Bank in the amount of the Operating
Line Revolving Credit Commitment (the “Operating Line Revolving Note” or
“Note”).

 

S-16



--------------------------------------------------------------------------------

Section 2.11 Fees.

(a) Closing Fee. Borrower shall pay to Bank on the date hereof a non-refundable
closing fee in the amount of $0.00.

(b) Audit Fees. Borrower shall pay to Bank charges for audits of the Collateral
performed by Bank or its agents or representatives in such amounts as Bank may
from time to time request (Bank acknowledging and agreeing that such charges
shall be computed in the same manner as it at the time customarily uses for the
assessment of charges for similar collateral audits); provided that in the
absence of any Default and Event of Default, Borrower shall not be required to
pay Bank for more than one (1) such audit per calendar year.

(c) Deposit Account Fees. Bank shall waive for four months from the date of this
Agreement all fees that otherwise would be charged to Borrower in connection
with any deposit accounts Borrower maintains with Bank.

(d) Renewal Fees. In the event the parties extend, renew or refinance this
Agreement or any Loan or the Operating Line Revolving Loan Commitment, or enter
into a similar credit arrangement after the final maturity date of the Loans
(any of the foregoing, a “Loan Renewal”), the Bank shall waive up to $1,500 of
the renewal or other loan fees and $250 of any additional fees or costs that
would otherwise be charged to the Borrower in connection with such Loan Renewal.
In the event the parties then enter into a second Loan Renewal thereafter, the
Bank shall waive up to $1,500 of the renewal or other loan fees and $250 of any
additional fees or costs that would otherwise be charged to the Borrower in
connection with the second Loan Renewal. The amount of fees and charges waived
by the Bank pursuant to this section shall not exceed $3,500.

Section 2.12 Place and Application of Payments. All payments of principal,
interest, fees, and all other Obligations payable under the Loan Documents shall
be made to Bank at its office at One West Main Street, Madison, Wisconsin (or at
such other place as Bank may specify) no later than 1:00 p.m. on the date any
such payment is due and payable. Payments received by Bank after 1:00 p.m. shall
be deemed received as of the opening of business on the next Business Day. All
such payments shall be made in lawful money of the United States of America, in
immediately available funds at the place of payment, without set-off or
counterclaim and without reduction for, and free from, any and all present or
future taxes, levies, imposts, duties, fees, charges, deductions, withholdings,
restrictions, and conditions of any nature imposed by any government or any
political subdivision or taxing authority thereof (but excluding any taxes
imposed on or measured by the net income of Bank). All payments shall be applied
(i) first, towards payment of interest and fees then due hereunder and under the
other Loan Documents, and (ii) second, towards payment of principal. Borrower
hereby irrevocably authorizes Bank to (a) charge from time to time any of
Borrower’s deposit accounts with Bank and/or (b) make Loans from time to time
hereunder (and any such Loan may be made by Bank hereunder without regard to the
provisions of Section 4 hereof), in each case for payment of any Obligation then
due and payable (whether such Obligation is for interest then due on a Loan or
otherwise); provided that Bank shall not be under any obligation to charge any
such deposit account or make any such Loan under this Section, and Bank shall
incur no liability to Borrower or any other Person for its failure to do so.

 

S-17



--------------------------------------------------------------------------------

(a) Commitment Terminations. Optional Commitment Terminations. Borrower shall
have the right at any time and from time to time, upon five (5) Business Days
prior written notice to Bank (or such shorter period of time agreed to by Bank),
to terminate all (but not less than all) of the Operating Line Revolving Credit
Commitment without premium or penalty; provided that the Operating Line
Revolving Credit Commitment may not be reduced to an amount less than the sum of
the aggregate principal amount of Operating Line Revolving Loans then
outstanding. Borrower has no right to partially terminate the Operating Line
Revolving Credit Commitment and upon termination of the Operating Line Revolving
Credit Commitment pursuant to this Section, this Agreement shall otherwise
remain in full force and effect until the unpaid aggregate principal amount of
the Operating Line Revolving Loans then outstanding is zero ($0).

(b) No Reinstatement. Any termination of the Commitment pursuant to this
Section 2.13 may not be reinstated.

SECTION 3. CHANGE IN CIRCUMSTANCES.

Section 3.1 Withholding Taxes. Except as otherwise required by law, each payment
by Borrower under this Agreement or the other Loan Documents shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes on the recipient) imposed by or within the jurisdiction
in which Borrower is domiciled, any jurisdiction from which Borrower makes any
payment, or (in each case) any political subdivision or taxing authority thereof
or therein. If any such withholding is so required, Borrower shall make the
withholding, pay the amount withheld to the appropriate Governmental Authority
before penalties attach thereto or interest accrues thereon, and forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by Bank free and clear of such taxes (including such taxes on
such additional amount) is equal to the amount that Bank would have received had
such withholding not been made. If Bank pays any amount in respect of any such
taxes, penalties or interest, Borrower shall reimburse Bank for that payment on
demand in the currency in which such payment was made. If Borrower pays any such
taxes, penalties or interest, it shall deliver official tax receipts evidencing
that payment or certified copies thereof to Bank on or before the thirtieth day
after payment.

Section 3.2 Documentary Taxes. Borrower agrees to pay on demand any documentary,
stamp or similar taxes payable in respect of this Agreement or any other Loan
Document, including interest and penalties, in the event any such taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder.

Section 3.3 [Intentionally Deleted]

Section 3.4 Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law or
regulation or in the interpretation thereof makes it unlawful for Bank to make
or continue to maintain any Loans or to perform its obligations as contemplated
hereby, Bank shall promptly give notice thereof to Borrower and Bank’s
obligations to make or maintain such Loans under this Agreement shall be
suspended until it is no longer unlawful for Bank to make or maintain such
Loans. Borrower

 

S-18



--------------------------------------------------------------------------------

shall prepay on demand the outstanding principal amount of any such affected
Loans, together with all interest accrued thereon and all other amounts then due
and payable to Bank under this Agreement; provided, subject to all of the terms
and conditions of this Agreement, Borrower may then elect to borrow from Bank
and Bank, if able, shall lend to Borrower the principal amount of the affected
Loans by means of Loans bearing interest at the Base Rate.

Section 3.5 Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR. If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:

(a) Bank determines that deposits in U.S. Dollars (in the applicable amounts)
are not being offered to it in the interbank eurodollar market for such Interest
Period, or that by reason of circumstances affecting the interbank eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR, or

(b) Bank determines that (i) LIBOR as determined hereby will not adequately and
fairly reflect the cost to Bank of funding their Eurodollar Loans for such
Interest Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

then Bank shall forthwith give notice thereof to Borrower, whereupon until Bank
notifies Borrower that the circumstances giving rise to such suspension no
longer exist, the obligations of Bank to create, continue, or effect by
conversion Eurodollar Loans shall be suspended.

Section 3.6 Increased Cost and Reduced Return. If, on or after the date hereof,
any Change in Law:

(i) shall subject Bank (or its lending branch) to any tax, duty or other charge
with respect to its Loans, its Note, or its obligation to make Loans, or shall
change the basis of taxation of payments to Bank (or its lending branch) of the
principal of or interest on its Loans or Letter(s) of Credit, or any other
amounts due under this Agreement or any other Loan Document in respect of its
Loans (except for changes in the rate of tax on the overall net income of Bank
(or its lending branch) imposed by the jurisdiction in which Bank’s principal
executive office or lending branch is located); or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any Loans
any such requirement included in an applicable Eurodollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
Bank (or its lending branch) or shall impose on Bank (or its lending branch) or
on the interbank market any other condition affecting its Loans, its Note, or
its obligation to make Loans;

and the result of any of the foregoing is to increase the cost to Bank (or its
lending branch) of making or maintaining any Loan, or to reduce the amount of
any sum received or receivable by Bank (or its lending branch) under this
Agreement or under any other Loan Document with respect thereto, by an amount
deemed by Bank to be material, then, within fifteen (15) days after demand by
Bank, Borrower shall be obligated to pay to Bank such additional amount or
amounts as will compensate Bank for such increased cost or reduction.

 

S-19



--------------------------------------------------------------------------------

(b) If, after the date hereof, Bank shall have determined that any Change in Law
has had the effect of reducing the rate of return on Bank’s capital as a
consequence of its obligations hereunder to a level below that which Bank could
have achieved but for such Change in Law (taking into consideration Bank’s
policies with respect to capital adequacy) by an amount deemed by Bank to be
material, then from time to time, within fifteen (15) days after demand by Bank,
Borrower shall pay to Bank such additional amount or amounts as will compensate
Bank for such reduction.

(c) A certificate of Bank claiming compensation under this Section 3.6 and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive absent manifest error. In determining such amount, Bank may use
any reasonable averaging and attribution methods.

Section 3.7 Lending Offices. Bank may, at its option, elect to make its Loans
hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof or at such other of its branches, offices or affiliates as
it may from time to time elect. To the extent reasonably possible, Bank shall
designate an alternative branch or funding office with respect to its Loans to
reduce any liability of Borrower to Bank under Section 3.6 or to avoid the
unavailability of Loans under Section 3.5, so long as such designation is not
otherwise disadvantageous to Bank.

Section 3.8 Discretion of Bank as to Manner of Funding. Notwithstanding any
other provision of this Agreement, Bank shall be entitled to fund and maintain
its funding of all or any part of its Loans in any manner it sees fit, it being
understood, however, that for the purposes of this Agreement all determinations
hereunder with respect to Loans shall be made as if Bank had actually funded and
maintained each Loan through the purchase of deposits in the interbank
euro-dollar market having a maturity corresponding to such Loan’s Interest
Period, and, in the case of any Eurodollar Loan, bearing an interest rate equal
to LIBOR for such Interest Period.

SECTION 4. CONDITIONS PRECEDENT.

Section 4.1 Initial Credit Event. The obligation of Bank to participate in any
initial Credit Event hereunder is subject to satisfaction or waiver by Bank of
the following conditions precedent:

(a) Bank shall have received each of the following, in each case (i) duly
executed by all applicable parties, (ii) dated a date satisfactory to Bank and
(iii) in form and substance satisfactory to Bank:

(i) this Agreement duly executed by Borrower and Bank;

(ii) duly executed Note of Borrower dated the date hereof;

 

S-20



--------------------------------------------------------------------------------

(iii) the Guaranties, the Security Agreement and each of the other Collateral
Documents required by Bank, together with (i) original stock certificates or
other similar instruments or securities representing all of the issued and
outstanding shares of capital stock or other equity interests in each of the
entities being pledged as of the Closing Date, (ii) stock powers for the
Collateral consisting of the stock or other equity interest in each entity being
pledged, executed in blank and undated, (iii) UCC financing statements to be
filed against Borrower and each Subsidiary, as debtor, in favor of Bank, as
secured party, (iv) patent, trademark, and copyright collateral agreements to
the extent requested by Bank, and (v) deposit account, securities account, and
commodity account control agreements to the extent requested by Bank;

(iv) evidence of all insurance required to be maintained under the Loan
Documents;

(v) copies of Borrower’s and each Subsidiary’s articles of organization and
Operating Agreement (or comparable organizational documents) and any amendments
thereto, certified in each instance by its Secretary or Assistant Secretary;

(vi) copies of resolutions of Borrower’s, each Guarantor which is a corporation,
limited liability company (or other type of legal business entity), and each
Subsidiary’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on Borrower’s and each Subsidiary’s
behalf, all certified in each instance by its Secretary or Assistant Secretary;

(vii) such documents and certifications as Bank may reasonably require to
evidence that Borrower, each Guarantor which is a corporation, limited liability
company (or other type of legal business entity), and each Subsidiary is validly
existing, in good standing, and qualified to engage in business in its
jurisdiction of organization and in any other jurisdiction in which the nature
of Borrower’s or such Subsidiary’s business requires such qualification;

(viii) a list of Borrower’s Authorized Representatives;

(ix) such evaluations and certifications as it may reasonably require in order
to satisfy itself as to the value of the Collateral, the financial condition of
Borrower and its Subsidiaries, and the lack of material contingent liabilities
of Borrower and its Subsidiaries;

(x) an Operating Line Borrowing Base Certificate in the form attached hereto as
Exhibit A showing the computation of the Operating Line Borrowing Base, in
reasonable detail as of the close of business not earlier than thirty one
(31) days prior to the making of the initial extension of credit hereunder;

 

S-21



--------------------------------------------------------------------------------

(xi) financing statement, tax, and judgment lien search results against the
Property of Borrower and each Subsidiary evidencing the absence of Liens on its
Property except as permitted by Section 7.2;

(xii) pay off and lien release letters from secured creditors of Borrower and
each Subsidiary setting forth, among other things, the total amount of
indebtedness outstanding and owing to them (or outstanding letters of credit
issued for the account of Borrower or any Subsidiary) and containing an
undertaking to cause to be delivered to Bank UCC termination statements and any
other lien release instruments necessary to release their Liens on the assets of
Borrower and each Subsidiary;

(xiii) evidence reasonably satisfactory to Bank that all indebtedness to
creditors referenced in the preceding paragraph has been (or concurrently with
the initial Borrowing will be) paid in full, and that all agreements and
instruments governing indebtedness and that all Liens securing such indebtedness
have been (or concurrently with the initial Borrowing will be) terminated.

(xiv) a fully executed Internal Revenue Service Form W-9 for Borrower; and

(xv) such other agreements, instruments, documents, certificates, and opinions
as Bank may reasonably request.

(b) Bank shall have received the initial fees called for by Section 2.11,
together with all other fees, costs and expenses required to be paid by Borrower
at or before closing; and

(c) the capital and organizational structure of Borrower and its Subsidiaries
shall be satisfactory to Bank.

Section 4.2 All Credit Events.

The obligation of Bank to participate in any Credit Event (including any initial
Credit Event) hereunder is subject to the following conditions precedent:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all respect (or in all
material respect if such representation or warranty is not by its terms already
qualified as to materiality) as of said time, except to the extent the same
expressly relate to an earlier date, in which case such representations and
warranties shall be and remain true and correct in all respect (or in all
material respect if such representation or warranty is not by its terms already
qualified as to materiality) as of such earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

(c) in the case of a Borrowing, Bank shall have received the notice required by
Section 2.6;

 

S-22



--------------------------------------------------------------------------------

(d) after giving effect to such Credit Event, the sum of the aggregate principal
amount of Operating Line Revolving Loans at any time outstanding shall not
exceed the lesser of (i) the Operating Line Revolving Credit Commitment in
effect at such time and (ii) the Operating Line Borrowing Base; and

(e) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to
Bank (including Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by Borrower on the date on such Credit Event as to the facts
specified in subsections (a) through (e) of this Section; provided that Bank may
continue to make advances under the Operating Line Revolving Credit Commitment,
in the sole discretion of Bank, notwithstanding the failure of Borrower to
satisfy one or more of the conditions set forth above and any such advances so
made shall not be deemed a waiver of any Default or Event of Default or other
condition set forth above that may then exist.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Bank as follows:

Section 5.1 Organization and Qualification. Borrower is (a) duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Wisconsin, (b) has full and adequate power to own its Property and
conduct its business as now conducted, and (c) is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying, except, with respect to this clause (c), where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 5.2 Subsidiaries. Each Subsidiary (a) is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
organized, (b) has full and adequate power to own its Property and conduct its
business as now conducted, and (c) is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except, with respect to this clause (c), where the failure to do
so could not reasonably be expected to have a Material Adverse Effect. Schedule
5.2 hereto identifies each Subsidiary, the jurisdiction of its organization, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by Borrower and the other Subsidiaries and, if
such percentage is not 100% (excluding directors’ qualifying shares as required
by law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding.
All of the outstanding shares of capital stock and other equity interests of
each Subsidiary are validly issued and outstanding and fully paid and
non-assessable and all such shares and other equity interests indicated on
Schedule 5.2 as owned by Borrower or another Subsidiary are owned, beneficially
and of record, by Borrower or such Subsidiary free and clear of all Liens other
than the Liens granted in favor of Bank pursuant to the Collateral Documents.
There are no outstanding commitments or other obligations of any Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any
Subsidiary.

 

S-23



--------------------------------------------------------------------------------

Section 5.3 Authority and Validity of Obligations. Borrower has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to grant to Bank the Liens
described in the Collateral Documents executed by Borrower, and to perform all
of its obligations hereunder and under the other Loan Documents executed by it.
Each Subsidiary has full right and authority to enter into the Loan Documents
executed by it, to guarantee the Obligations, to grant to Bank the Liens
described in the Collateral Documents executed by such Person, and to perform
all of its obligations under the Loan Documents executed by it. The Loan
Documents delivered by Borrower and its Subsidiaries have been duly authorized,
executed, and delivered by such Persons and constitute valid and binding
obligations of Borrower and its Subsidiaries enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by Borrower or any Subsidiary of any of the
matters and things herein or therein provided for, (a) contravene or constitute
a default under any provision of law or any judgment, injunction, order or
decree binding upon Borrower or any Subsidiary or any provision of the
organizational documents (e.g., charter, certificate or articles of
incorporation and bylaws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
Borrower or any Subsidiary, (b) to the best of Borrower’s knowledge, conflict
with, contravene or constitute a default under any material indenture or
agreement of or affecting Borrower or any Subsidiary or any of their Property,
or (c) result in the creation or imposition of any Lien on any Property of
Borrower or any Subsidiary other than the Liens granted in favor of Bank
pursuant to the Collateral Documents.

Section 5.4 Use of Proceeds; Margin Stock. Borrower shall use the proceeds of
Operating Line Revolving Loans for the purposes described in Section 2.1 above.
Neither Borrower nor any Subsidiary is engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock or
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Loan or any
other extension of credit made hereunder will be used to purchase or carry any
such margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge or other restriction hereunder.

Section 5.5 Financial Reports. The consolidated balance sheet of Borrower and
its Subsidiaries as of December 31, 2015, and the related consolidated
statements of income, retained earnings and cash flows of Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the review report of Dixon Hughes
Goodman LLP, independent public accountants, and the unaudited

 

S-24



--------------------------------------------------------------------------------

interim consolidated balance sheet of Borrower and its Subsidiaries as
February 29, 2016, and the related consolidated statements of income of Borrower
and its Subsidiaries for the two (2) months then ended, heretofore furnished to
Bank, fairly present the consolidated financial condition of Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis. Neither Borrower nor any Subsidiary has contingent liabilities
which are material to it other than as indicated on such financial statements
or, with respect to future periods, on the financial statements furnished
pursuant to Section 6.5.

Section 5.6 No Material Adverse Change. To the best of Borrower’s knowledge,
since February 29, 2016, there has been no change in the condition (financial or
otherwise) or business prospects of Borrower or any Subsidiary except those
occurring in the ordinary course of business, none of which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

Section 5.7 Full Disclosure. The statements and information furnished to Bank in
connection with the negotiation of this Agreement and the other Loan Documents
and the commitments by Bank to provide all or part of the financing contemplated
hereby do not contain any untrue statements of a material fact or omit a
material fact necessary to make the statements contained herein or therein not
misleading.

Section 5.8 Trademarks, Franchises, and Licenses. Borrower and its Subsidiaries
own, possess, or have the right to use all necessary patents, licenses,
franchises, trademarks, trade names, trade styles, copyrights, trade secrets,
know how, and confidential commercial and proprietary information to conduct
their businesses as now conducted, without known conflict with any patent,
license, franchise, trademark, trade name, trade style, copyright or other
proprietary right of any other Person.

Section 5.9 Governmental Authority and Licensing. Borrower and its Subsidiaries
have received all licenses, permits, and approvals of all Governmental
Authorities, if any, necessary to conduct their businesses, in each case except
where the failure to obtain or maintain the same could not reasonably be
expected to have a Material Adverse Effect. No investigation or proceeding is
pending or, to the knowledge of Borrower, threatened, before or by any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

Section 5.10 Good Title. Borrower and its Subsidiaries have good and defensible
title (or valid leasehold interests) to their assets as reflected on the most
recent consolidated balance sheet of Borrower and its Subsidiaries furnished to
Bank (except for sales of assets in the ordinary course of business), subject to
no Liens other than such thereof as are permitted by Section 7.2. It is
acknowledged and agreed by Bank that Borrower and/or a Subsidiary of Borrower
may from time to time have possession of assets of third parties under a
consignment agreement, which may or may not be covered by Borrower’s or such
Subsidiary’s insurance, as applicable, and the interest of Borrower or
Subsidiary, as applicable, shall not be one of ownership or leasehold.

 

S-25



--------------------------------------------------------------------------------

Section 5.11 Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of Borrower threatened, against Borrower or any Subsidiary or any of
their Property which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.12 Taxes. All tax returns required to be filed by Borrower or any
Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon Borrower or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided. Borrower does not know of any proposed additional
tax assessment against it or its Subsidiaries for which adequate provisions in
accordance with GAAP have not been made on their accounts. Adequate provisions
in accordance with GAAP for taxes on the books of Borrower and each Subsidiary
have been made for all open years, and for its current fiscal period.

Section 5.13 Approvals. No authorization, consent, license or exemption from, or
filing or registration with, any court or Governmental Authority, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by Borrower or any Subsidiary of any Loan
Document, except for such approvals which have been obtained prior to the date
of this Agreement and remain in full force and effect.

Section 5.14 Affiliate Transactions. Neither Borrower nor any Subsidiary is a
party to any contracts or agreements with any of its Affiliates on terms and
conditions which are less favorable to Borrower or such Subsidiary than would be
usual and customary in similar contracts or agreements between Persons not
affiliated with each other.

Section 5.15 Investment Company. Neither Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 5.16 ERISA. Borrower and each other member of its Controlled Group has
fulfilled its obligations under the minimum funding standards of and is in
compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Neither Borrower nor any Subsidiary has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title I
of ERISA.

Section 5.17 Compliance with Laws. To the best of Borrower’s knowledge, Borrower
and its Subsidiaries are in compliance with the requirements of all federal,
state and local laws, rules and regulations applicable to or pertaining to their
Property or business operations (including the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), except for any such noncompliance
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse

 

S-26



--------------------------------------------------------------------------------

Effect. Neither Borrower nor any Subsidiary has received notice to the effect
that its operations are not in compliance with any of the requirements of
applicable federal, state or local environmental, health, and safety statutes
and regulations or is the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, except where any such
noncompliance or remedial action, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

Section 5.18 OFAC. To the best of Borrower’s knowledge, (a) Borrower is in
compliance with the requirements of all OFAC Sanctions Programs applicable to
it, (b) each Subsidiary of Borrower is in compliance with the requirements of
all OFAC Sanctions Programs applicable to such Subsidiary, (c) Borrower has
provided to Bank all information regarding Borrower and its Affiliates and
Subsidiaries necessary for Bank to comply with all applicable OFAC Sanctions
Programs, and (d) neither Borrower nor any of its Affiliates or Subsidiaries is,
as of the date hereof, named on the current OFAC SDN List.

Section 5.19 Other Agreements. Neither Borrower nor any Subsidiary is in default
under the terms of any covenant, indenture or agreement of or affecting such
Person or any of its Property, except for any such default that could not
reasonably be expected to have a Material Adverse Effect.

Section 5.20 Solvency. Borrower and its Subsidiaries are solvent, able to pay
their debts as they become due, and have sufficient capital to carry on their
business and all businesses in which they are about to engage.

Section 5.21 No Default. No Default or Event of Default has occurred and is
continuing.

Section 5.22 No Broker Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby; and
Borrower hereby agrees to indemnify Bank against, and agree that they will hold
Bank harmless from, any claim, demand, or liability for any such broker’s or
finder’s fees alleged to have been incurred in connection herewith or therewith
and any expenses (including reasonable attorneys’ fees) arising in connection
with any such claim, demand, or liability.

SECTION 6. AFFIRMATIVE COVENANTS.

So long as all or any portion of the Commitment remains outstanding or any
Obligations hereunder remain outstanding, Borrower agrees that:

Section 6.1 Maintenance of Business. Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except as otherwise provided
in Section 7.4(c). Borrower shall, and shall cause each Subsidiary to, preserve
and keep in force and effect all licenses, permits, franchises, approvals,
patents, trademarks, trade names, trade styles, copyrights, and other
proprietary rights necessary to the proper conduct of its business, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

S-27



--------------------------------------------------------------------------------

Section 6.2 Maintenance of Properties. Borrower shall, and shall cause each
Subsidiary to, maintain, preserve, and keep its property, plant, and equipment
in good repair, working order and condition (ordinary wear and tear excepted),
and shall from time to time make all needful and proper repairs, renewals,
replacements, additions, and betterments thereto so that at all times the
efficiency thereof shall be fully preserved and maintained, in each case except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 6.3 Taxes and Assessments. Borrower shall duly pay and discharge, and
shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

Section 6.4 Insurance. Borrower shall insure and keep insured, and shall cause
each Subsidiary to insure and keep insured, with good and responsible insurance
companies, all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against loss
or damage from such hazards and risks (including flood insurance with respect to
any improvements on real Property consisting of building or parking facilities
in an area designated by a governmental body as having special flood hazards),
and in such amounts, as are insured by Persons similarly situated and operating
like Properties, but in no event at any time in an amount less than the
replacement value of the Collateral. Borrower shall also maintain, and shall
cause each Subsidiary to maintain, insurance with respect to the business of
Borrower and its Subsidiaries, covering commercial general liability, statutory
worker’s compensation and occupational disease, statutory structural work act
liability, and business interruption and such other risks with good and
responsible insurance companies, in such amounts and on such terms as Bank shall
reasonably request, but in any event as and to the extent usually insured by
Persons similarly situated and conducting similar businesses. Borrower shall in
any event maintain insurance on the Collateral to the extent required by the
Collateral Documents. All such policies of insurance shall contain satisfactory
lender’s loss payable endorsements, naming Bank as a loss payee, assignee or
additional insured, as appropriate, as its interest may appear, and showing only
such other loss payees, assignees and additional insureds as are satisfactory to
Bank. Each policy of insurance or endorsement shall contain a clause requiring
the insurer to give not less than 30 days’ prior written notice to Bank in the
event of cancellation of the policy for any reason whatsoever and a clause
specifying that the interest of Bank shall not be impaired or invalidated by any
act or neglect of Borrower, any of its Subsidiaries, or the owner of the
premises or Property or by the occupation of the premises for purposes more
hazardous than are permitted by said policy. Borrower shall deliver to Bank
(a) on the date of this Agreement, and at such other times as Bank shall
reasonably request, certificates evidencing the maintenance of insurance
required hereunder, (b) prior to the termination of any such policies,
certificates evidencing the renewal thereof, and (c) promptly following request
by Bank, copies of all insurance policies of Borrower and its Subsidiaries.
Borrower also agrees to deliver to Bank, promptly as rendered, true copies of
all reports made in any reporting forms to insurance companies.

 

S-28



--------------------------------------------------------------------------------

Section 6.5 Financial Reports. Except for purposes of calculating the Operating
Line Borrowing Base, Borrower shall, and shall cause each Subsidiary to,
maintain a standard system of accounting in accordance with GAAP and shall
furnish to Bank and its duly authorized representatives such information
respecting the business and financial condition of Borrower and each Subsidiary
as Bank may reasonably request; and without any request, shall furnish to Bank:

(a) as soon as available, and in any event no later than twenty (20) days after
the last day of each calendar month, an Operating Line Borrowing Base
Certificate showing the computation of the Operating Line Borrowing Base in
reasonable detail as of the close of business on the last day of such month,
prepared by Borrower and certified to by its chief financial officer or another
officer of Borrower acceptable to Bank, which shall be accompanied by supporting
accounts receivable and accounts payable aging documentation from Borrower in
form and substance reasonably acceptable to Bank, dated as of the same date as
the Operating Line Borrowing Base Certificate.

(b) [Intentionally Deleted];

(c) as soon as available, and in any event no later than twenty (20) days after
the last day of each calendar month, including the calendar month ending on the
last day of the fiscal year of Borrower, a copy of balance sheet of Borrower as
of the last day of such period and statements of income of Borrower for such
period and the fiscal year-to-date period then ended, each in reasonable detail,
prepared by Borrower in accordance with GAAP and certified to by its chief
financial officer or such other officer acceptable to Bank;

(d) as soon as available, and in any event no later than one hundred twenty
(120) days after the last day of each fiscal year of Borrower, a copy of the
balance sheet of Borrower as of the close of such period and statements of
income, retained earnings, and cash flows of Borrower for such period, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, audited by Dixon Hughes Goodman
LLP or another firm of independent public accountants of recognized standing,
selected by Borrower and satisfactory to Bank except that for fiscal year ending
December 31, 2015,the balance sheet of Borrower and statements of income,
retained earnings, and cash flows of Borrower only need to be reviewed by
Henkamp Krueger & Co., or another firm of independent public accountants of
recognized standing, selected by Borrower and satisfactory to Bank;

(e) [Intentionally Deleted]

(f) prior to the advance of any Loan totaling individually $1,000,000 or more, a
written copy of an engine or bulk wholesale purchase invoice to be financed with
such Loan;

(g) as soon as available, and in any event no later than one hundred twenty
(120) days after the last day of each fiscal year of Borrower, a copy of an
appraisal of the raw materials or finished goods of Borrower or its Subsidiaries
as of the close of such fiscal year in reasonable detail prepared by a qualified
appraiser and in form satisfactory to Bank;

 

S-29



--------------------------------------------------------------------------------

(h) as soon as available, and in any event no later than ninety (90) days after
the last day of each fiscal year of Borrower beginning with fiscal year ending
December 31, 2017, the Bank shall have performed, at Borrower’s cost, a field
exam report as of the close of such fiscal year in reasonable detail and in form
satisfactory to Bank;

(i) promptly after receipt thereof, any additional written reports and
management letters concerning significant aspects of Borrower’s or any
Subsidiary’s operations and financial affairs given to it by its independent
public accountants;

(j) promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of Borrower or any Subsidiary or of notice of
any material noncompliance with any applicable law, regulation or guideline
relating to Borrower or any Subsidiary, or its business;

(k) as soon as available, and in any event no later than thirty (30) days after
the filing, a copy of the Federal and State tax returns filed by Joseph G. Kuhn;

(l) as soon as available, and in any event no later than one hundred twenty
(120) days of each year, a copy of the personal financial statement for Joseph
G. Kuhn in reasonable detail and in form satisfactory to Bank; and

(m) promptly after knowledge thereof shall have come to the attention of any
responsible officer of Borrower, written notice of (i) any threatened or pending
litigation or governmental or arbitration proceeding or labor controversy
against Borrower or any Subsidiary or any of their Property which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(ii) the occurrence of any Default or Event of Default hereunder.

Section 6.6 Inspection. Upon prior written notice from the Bank, Borrower shall,
and shall cause each Subsidiary to, permit Bank and its duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision Borrower hereby authorizes
such accountants to discuss with Bank the finances and affairs of Borrower and
its Subsidiaries) during business hours at such reasonable times and intervals
as Bank may designate.

Section 6.7 ERISA. Borrower shall, and shall cause each Subsidiary to, promptly
notify Bank of: (a) receipt of any notice from the PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor, and (c) its
intention to terminate or withdraw from any Plan.

Section 6.8 Compliance with Laws.

(a) Borrower shall, and shall cause each Subsidiary to, comply in all respects
with the requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, except where any such non- compliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property.

 

S-30



--------------------------------------------------------------------------------

(b) Without limiting the agreements set forth in Section 6.8(a) above, Borrower
shall, and shall cause each Subsidiary to, at all times, do the following to the
extent the failure to do so, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect: (i) comply in all material
respects with, and maintain each of the Premises in compliance in all material
respects with, all applicable Environmental Laws; (ii) require that each tenant
and subtenant, if any, of any of the Premises or any part thereof comply in all
material respects with all applicable Environmental Laws; (iii) obtain and
maintain in full force and effect all material governmental approvals required
by any applicable Environmental Law for operations at each of the Premises;
(iv) cure any material violation by it or at any of the Premises of applicable
Environmental Laws; (v) not allow the presence or operation at any of the
Premises of any (1) landfill or dump or (2) hazardous waste management facility
or solid waste disposal facility as defined pursuant to RCRA or any comparable
state law; (vi) not manufacture, use, generate, transport, treat, store,
release, dispose or handle any Hazardous Material at any of the Premises except
in the ordinary course of its business and in de minimis amounts; (vii) within
ten (10) Business Days notify Bank in writing of and provide any reasonably
requested documents upon learning of any of the following in connection with
Borrower or any Subsidiary or any of the Premises: (1) any material liability
for response or corrective action, natural resource damage or other harm
pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Premises imposed by any Governmental Authority as set forth in a deed
or other instrument affecting Borrower’s or any Subsidiary’s interest therein;
(x) promptly provide or otherwise make available to Bank any reasonably
requested environmental record concerning the Premises which Borrower or any
Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy, and
implement any operation or maintenance actions required by any Governmental
Authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any Governmental Authority under any Environmental
Law.

Section 6.9 Compliance with OFAC Sanctions Programs.

(a) Borrower shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to Borrower and shall cause each of its
Subsidiaries to comply with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.

(b) Borrower shall provide Bank any information regarding Borrower, its
Affiliates, and its Subsidiaries necessary for Bank to comply with all
applicable OFAC Sanctions Programs; subject however, in the case of Affiliates,
to Borrower’s ability to provide information applicable to them.

 

S-31



--------------------------------------------------------------------------------

(c) If Borrower obtains actual knowledge or receives any written notice that
Borrower, any Affiliate or any Subsidiary is named on the then current OFAC SDN
List (such occurrence, an “OFAC Event”), Borrower shall promptly (i) give
written notice to Bank of such OFAC Event, and (ii) comply with all applicable
laws with respect to such OFAC Event (regardless of whether the party included
on the OFAC SDN List is located within the jurisdiction of the United States of
America), including the OFAC Sanctions Programs, and Borrower hereby authorizes
and consents to Bank taking any and all steps Bank deems necessary, in its sole
discretion, to avoid violation of all applicable laws with respect to any such
OFAC Event, including the requirements of the OFAC Sanctions Programs (including
the freezing and/or blocking of assets and reporting such action to OFAC).

Section 6.10 Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Subsidiary which is not a Foreign Subsidiary, Borrower shall
provide Bank notice thereof and timely comply with the requirements of
Section 6.12 (at which time Schedule 5.2 shall be deemed amended to include
reference to such Subsidiary). Except for Foreign Subsidiaries existing on the
Closing Date and identified on Schedule 5.2, Borrower shall not, nor shall it
permit any Subsidiary to, form or acquire any Foreign Subsidiary without the
Bank’s prior written consent, which consent may be withheld by Bank, in Bank’s
sole discretion.

Section 6.11 [Intentionally Deleted]

Section 6.12 Guaranties and Collateral.

(a) Guaranties. The payment and performance of the Obligations shall at all
times be guaranteed by Joseph G. Kuhn, and Air T, Inc. and by each direct and
indirect Subsidiary of Borrower pursuant to one or more guaranty agreements in
form and substance acceptable to Bank (as the same may be amended, restated,
supplemented, or otherwise modified from time to time) individually a “Guaranty”
and collectively the “Guaranties” and Joseph G. Kuhn, Air T, Inc. and each such
Subsidiary executing and delivering a Guaranty being referred to herein as a
“Guarantor” and collectively the “Guarantors”.

(b) Collateral. (i) The Obligations shall be secured by valid, perfected, and
enforceable Liens on all right, title, and interest of Borrower and each
Subsidiary in all of their accounts, chattel paper, instruments, documents,
general intangibles, letter of credit rights, supporting obligations, deposit
accounts, investment property, inventory, equipment, fixtures, commercial tort
claims, real estate and certain other Property, whether now owned or hereafter
acquired or arising, and all proceeds thereof (collectively, the “Assets”) in
the case of Assets located in the United States, and (ii) in the case of Assets
located in another Approved Country, the parties hereto shall enter or shall
have entered into a Foreign Security Agreement. Without limiting the foregoing,
Bank shall receive a collateral assignment of all insurance maintained by the
Borrower or any of its Subsidiaries at any time insuring the payment of
receivables owed to the Borrower or any of its Subsidiaries. Borrower
acknowledges and agrees that (i) the Liens on the Collateral located within the
United States shall be valid and perfected first priority Liens, in each case
pursuant to one or more Collateral Documents from such Persons, each in form and
substance satisfactory to Bank and (ii) in the case of Collateral located in
another Approved Country, the parties hereto shall enter into a Foreign Security
Agreement; provided, however, that in the case of Assets not located in an
Approved Country, the Borrower shall not be required to enter into or provide
any Collateral Documents other than the Security Agreement.

 

S-32



--------------------------------------------------------------------------------

(c) Liens on Real Property. In the event that Borrower or any Subsidiary owns or
hereafter acquires any real property, Borrower shall, or shall cause such
Subsidiary to, execute and deliver to Bank a mortgage or deed of trust
acceptable in form and substance to Bank for the purpose of granting to Bank (or
a security trustee therefor) a Lien on such real property to secure the
Obligations, shall pay all taxes, costs, and expenses incurred by Bank in
recording such mortgage or deed of trust, and shall supply to Bank at Borrower’s
cost and expense a survey, environmental report, hazard insurance policy,
appraisal report, and a mortgagee’s policy of title insurance from a title
insurer acceptable to Bank insuring the validity of such mortgage or deed of
trust and its status as a first Lien (subject to Liens expressly permitted by
this Agreement) on the real property encumbered thereby and such other
instrument, documents, certificates, and opinions reasonably required by Bank in
connection therewith.

(d) Further Assurances. Borrower agrees that it shall, and shall cause each
Subsidiary to, from time to time at the request of Bank, execute and deliver
such documents and do such acts and things as Bank may reasonably request in
order to provide for or perfect or protect Bank’s Liens on the Collateral.

Section 6.13 Banking Relationship. Borrower will and will cause each Subsidiary
to establish and maintain its primary banking depository and disbursement
relationship with the Bank, including establishing and maintaining operating,
administrative, cash management, collection activity, payroll and disbursement
accounts for the conduct of its business.

Section 6.14 Regular Review. The Borrower agrees to furnish such information
respecting the business, assets and financial condition of the Borrower as
Lender may reasonably request from time to time. The Borrower shall furnish such
information as soon as possible, but in any event within thirty (30) days after
the request. Based upon this information, Lender will conduct a regular review
of your loan. The Borrower and Guarantor(s) agree that the Lender in its
discretion may obtain a credit bureau report on the Borrower and Guarantor(s) in
order to evaluate the Borrower and Guarantor’s creditworthiness and ability to
meet its obligations under the loan, and subsequently for any future purposes in
connection with existing or contemplated extensions of credit to the Borrower,
to the Guarantor(s) or to any other entity in which the Guarantor(s) is or is
expected to be guarantor, owner, director, manager or officer. The Borrower also
agrees that the Lender may exchange information about the Borrower and
Guarantor(s) and their obligations under this Note with Borrower’s references,
other businesses (including affiliates of the Lender), or any Guarantor(s), and
credit reporting agencies and may confirm any information provided by the
Borrower.

Section 6.15 Sharing and Use of Information within the BMO Harris Family of
Companies. Lender may share within the BMO Harris Family of Companies
information about Borrower and Guarantor(s) transactions or experiences with
Lender, information Borrower and Guarantor(s) supply on Borrower and
Guarantor(s) account applications, and information Lender receives from third
parties. If Borrower and/or Guarantor(s) is an individual, Borrower and
Guarantor(s) have the right to instruct Lender not to share among Lender banks
and affiliated financial service companies certain information (other than
information about Lender transactions and experiences with Borrower and
Guarantor(s)) from Borrower and Guarantor(s) account applications or information
Lender receive from third parties. Borrower and

 

S-33



--------------------------------------------------------------------------------

Guarantor(s) may limit Lender from using personal information received from
Lender’s affiliates within the BMO Harris Family of Companies, such as Lender
banks, brokerage, insurance or investment advisory affiliates, to market Lender
products or services to Borrower and Guarantor(s). This information includes
Borrower and Guarantor(s) income, Borrower and Guarantor(s) account history and
Borrower and Guarantor(s) credit score. To inform Lender that Borrower and/or
Guarantor(s) do not want Lender to share certain information about Borrower and
Guarantor(s) or to limit marketing offers, please contact Lender at
1-888-654-0063, or visit any BMO Harris Bank location. Borrower and Guarantor(s)
choices will apply to everyone at the same address in Lender’s records. The BMO
Harris Family of Companies means BMO Harris Bank and all other companies
affiliated with the Lender by common ownership or control.

SECTION 7. NEGATIVE COVENANTS.

So long as all or any portion of the Commitments remains outstanding or any
Obligations hereunder remain outstanding, Borrower agrees that:

Section 7.1 Borrowings and Guaranties. Borrower shall not, nor shall it permit
any Subsidiary to, issue, incur, assume, create or have outstanding any
Indebtedness for Borrowed Money, or incur liabilities for interest rate,
currency, or commodity cap, collar, swap, or similar hedging arrangements, or be
or become liable as endorser, guarantor, surety or otherwise for any debt,
obligation or undertaking of any other Person, or otherwise agree to provide
funds for payment of the obligations of another, or supply funds thereto or
invest therein or otherwise assure a creditor of another against loss, or apply
for or become liable to the issuer of a letter of credit which supports an
obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any other Person; provided that the foregoing shall not
restrict nor operate to prevent:

(a) the Obligations of Borrower and its Subsidiaries owing to Bank under the
Loan Documents and other indebtedness and obligations of such Persons owing to
Bank;

(b) [Intentionally Deleted]

(c) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(d) subject to Bank’s prior written approval, which shall not be unreasonably
withheld, assumption of leases for aircrafts and/or aircraft airframes, engines,
airframe parts and/or engine parts, aircraft engine leases by Borrower and/or
any Subsidiary in the ordinary course of business;

(e) subject to Bank’s prior written approval, which shall not be unreasonably
withheld, Borrower or any Subsidiary of Borrower entering into consignment
agreements with third parties which involve possession of assets of third
parties, which may or may not be covered by Borrower’s or a Subsidiary’s
insurance, as applicable;

 

S-34



--------------------------------------------------------------------------------

(f) Indebtedness and/or other liabilities of Borrower or any Subsidiary for an
automobile to be used by Joseph Kuhn that does not exceed $60,000 in the
aggregate in any given calendar year; and

(g) Indebtedness from time to time owing by any Subsidiary to Borrower in the
ordinary course of business to finance working capital needs.

Section 7.2 Liens. Borrower shall not, nor shall it permit any Subsidiary to,
create, incur or permit to exist any Lien of any kind on any Property owned by
any such Person; provided that the foregoing shall not apply to nor operate to
prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which Borrower or any Subsidiary is a party or other cash
deposits required to be made in the ordinary course of business; provided in
each case that the obligation is not for borrowed money and that the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves have been established therefor;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 8.1(g) and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;

(d) Liens on equipment of Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 7.1(b), representing or
incurred to finance the purchase price of such Property; provided that no such
Lien shall extend to or cover other Property of Borrower or such Subsidiary
other than the respective Property so acquired, and the principal amount of
indebtedness secured by any such Lien shall at no time exceed the purchase price
of such Property, as reduced by repayments of principal thereon;

(e) any interest or title of a lessor under any operating lease or lease
described under Section 2.1;

(f) easements, rights of way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Borrower or any Subsidiary; and

(g) Liens granted in favor of Bank pursuant to the Collateral Documents.

 

S-35



--------------------------------------------------------------------------------

Section 7.3 Investments, Acquisitions, Loans and Advances. Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly, make, retain or
have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to (other than for travel
advances and other similar cash advances made to employees in the ordinary
course of business), any other Person, or acquire all or any substantial part of
the assets or business of any other Person or division thereof other than the
assets or business of a Subsidiary of Borrower subject to the Bank’s prior
written approval, which shall not be unreasonably withheld; provided that the
foregoing shall not apply to nor operate to prevent:

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

(b) investments in commercial paper rated at least P-1 by Moody’s and at least
A-1 by S&P maturing within one year of the date of issuance thereof;

(c) investments in certificates of deposit issued by Bank or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

(f) Borrower’s investment existing on the date of this Agreement in its
Subsidiaries or Borrower’s investments from time to time in its Subsidiaries,
and investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

(g) intercompany advances made from time to time from Borrower to any one or
more Subsidiaries in the ordinary course of business to finance working capital
needs;

(h) subject to the Bank’s prior written approval, which shall not be
unreasonably withheld, assumption of leases for aircrafts and/or aircraft
airframes, engines, airframe parts and/or engine parts, aircraft engine leases
in the ordinary course of business;

(i) subject to the Bank’s prior written approval, which shall not be
unreasonably withheld, entering into consignment agreements with third parties
which involve possession of assets of third parties, which may or may not be
covered by Borrower’s or a Subsidiary’s insurance, as applicable; and

 

S-36



--------------------------------------------------------------------------------

(j) other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed One Hundred Thousand
Dollars ($100,000.00) in the aggregate at any one time outstanding.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 7.4 Mergers, Consolidations and Sales. Borrower shall not, nor shall it
permit any Subsidiary to, be a party to any merger or consolidation, or sell,
transfer, lease or otherwise dispose of all or any part of its Property,
including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided that this Section shall not apply to
nor operate to prevent:

(a) the sale or lease of inventory in the ordinary course of business;

(b) the sale, transfer, lease or other disposition of Property of Borrower and
its Subsidiaries to one another in the ordinary course of its business;

(c) the merger of any Subsidiary with and into Borrower or any other Subsidiary;
provided that, in the case of any merger involving Borrower, Borrower is the
corporation surviving the merger;

(d) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of Borrower or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business; and

(e) the sale, transfer, lease or other disposition of Property of Borrower or
any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction), but not including the sale or lease of Inventory in the
ordinary course of Borrower’s business, aggregating for Borrower and its
Subsidiaries not more than One Hundred Thousand Dollars ($100,000.00) during any
fiscal year of Borrower.

Section 7.5 Maintenance of Subsidiaries Borrower shall not assign, sell or
transfer, nor shall it permit any Subsidiary to issue, assign, sell or transfer,
any shares of capital stock or other equity interests of a Subsidiary; provided
that the foregoing shall not operate to prevent (a) Liens on the capital stock
or other equity interests of Subsidiaries granted to Bank pursuant to the
Collateral Documents, (b) the issuance, sale, and transfer to any person of any
shares of capital stock of a Subsidiary solely for the purpose of qualifying,
and to the extent legally necessary to qualify, such person as a director of
such Subsidiary, (c) Borrower from assigning, selling or transferring, or any
Subsidiary from issuing, assigning, selling or transferring 49% or less of the
outstanding shares of capital stock or other equity interests of a Subsidiary
conditioned upon prior written approval from the Bank, which approval shall not
be unreasonably withheld, and (d) any transaction permitted by Section 7.4(c)
above.

Section 7.6 [Intentionally Deleted]

 

S-37



--------------------------------------------------------------------------------

Section 7.7 Burdensome Contracts With Affiliates. Borrower shall not, nor shall
it permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to Borrower or
such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.

Section 7.8 No Changes in Fiscal Year. The fiscal year of Borrower and its
Subsidiaries ends on December 31 of each year; and Borrower shall not, nor shall
it permit any Subsidiary to, change its fiscal year from its present basis.

Section 7.9 Change in the Nature of Business. Borrower shall not, nor shall it
permit any Subsidiary to, engage in any business or activity if as a result the
general nature of the business of Borrower or any Subsidiary would be changed in
any material respect from the general nature of the business engaged in by it as
of the Closing Date; provided, however, that this Section 7.9 shall not prevent
Borrower or any Subsidiary, subject to the Bank’s prior written approval, from
assuming leases for aircrafts and/or aircraft airframes, engines, airframe parts
and/or engine parts if such assumption is for the purpose of helping the
Borrower or its Subsidiary to gain access to aircraft engines or engine parts
for its general business, or from forming one or new Subsidiaries or entering
into joint ventures to facilitate the assumption of such leases, or any other
business or activity identified in Section 2.1 hereof.

Section 7.10 No Restrictions. Except pursuant to this Agreement and the other
Loan Documents, Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of Borrower or any Subsidiary to: (a) pay dividends or make any other
distribution on any Subsidiary’s capital stock or other equity interests owned
by Borrower or any other Subsidiary, (b) pay any indebtedness owed to Borrower
or any other Subsidiary, (c) make loans or advances to Borrower or any other
Subsidiary, (d) transfer any of its Property to Borrower or any other
Subsidiary, or (e) guarantee the Obligations and/or grant Liens on its assets to
Bank as required by the Loan Documents.

Section 7.11 Subordinated Debt. Borrower shall not, nor shall it permit any
Subsidiary to, (a) amend or modify any of the terms or conditions relating to
Subordinated Debt, (b) make any voluntary prepayment of Subordinated Debt or
effect any voluntary redemption thereof, or (c) make any payment on account of
Subordinated Debt which is prohibited under the terms of any instrument or
agreement subordinating the same to the Obligations. Notwithstanding the
foregoing, Borrower may agree to a decrease in the interest rate applicable
thereto or to a deferral of repayment of any of the principal of or interest on
the Subordinated Debt beyond the current due dates therefor.

Section 7.12 Financial Covenants.

(a) Debt Service Coverage Ratio. As of the last day of each fiscal quarter of
Borrower, commencing September 30, 2016 and on last day of each subsequent
fiscal quarter of Borrower, Borrower and its Subsidiaries shall have a Debt
Service Coverage Ratio for the four (4) fiscal quarters then ended, of not less
than 1.75:1.00.

 

S-38



--------------------------------------------------------------------------------

(b) Maximum Leverage Ratio. As of the last day of each fiscal quarter of
Borrower, commencing September 30, 2016 and on last day of each subsequent
fiscal quarter of Borrower, Borrower shall not permit the Maximum Leverage Ratio
to exceed 2.50:1.00.

For purposes of 7.12(a) and (b), the first four (4) quarters then ended shall
include the financial performance of Contrail Aviation, Inc., until such time as
Borrower has operated for a full four (4) quarters.

(c) [Intentionally Deleted]

(d) Operating Leases. Other than the lease(s) and other arrangements disclosed
in Schedule 7.12(d), and subject to Section 7.1(d), Borrower shall not, nor
shall it permit any Subsidiary to, acquire the use or possession of any Property
under a lease or similar arrangement, whether or not Borrower or any Subsidiary
has the express or implied right to acquire title to or purchase such Property,
at any time if, after giving effect thereto, the aggregate amount of fixed
rentals and other consideration payable by Borrower and its Subsidiaries under
all such leases and similar arrangements would exceed Ten Thousand Dollars
($10,000.00) during any fiscal year of Borrower. Capital Leases shall not be
included in computing compliance with this Section to the extent Borrower’s and
its Subsidiaries’ liability in respect of the same is permitted by
Section 7.1(b).

Section 7.13 ASA Certification. The Borrower shall at all times remain in
material compliance with all of the terms and conditions of its certification
from the Aviation Suppliers Association.

Section 7.14 Net Orderly Liquidation Value of Eligible Inventory. The net
orderly liquidation value of the Borrower’s Eligible Inventory as shown on the
most recent inventory appraisal provided to the Bank shall not be less than
87.5% of such Eligible Inventory’s aggregate book value.

SECTION 8. EVENTS OF DEFAULT AND REMEDIES.

Section 8.1 Events of Default.

Any one or more of the following shall constitute an “Event of Default”
hereunder:

(a) default in the payment when due of all or any part of any Obligation payable
by Borrower hereunder or under any other Loan Document that is not a Foreign
Security Agreement (whether at the stated maturity thereof or at any other time
provided for in this Agreement), or default shall occur in the payment when due
of any other indebtedness or obligation, other than indebtedness or an
obligation arising under a Foreign Security Agreement, (whether direct,
contingent or otherwise) of Borrower owing to Bank;

 

S-39



--------------------------------------------------------------------------------

(b) default in the observance or performance of any covenant set forth in
Sections 6.1, 6.4, 6.5, 6.6, 6.11, or 7 or of any provision in any Loan Document
that is not a Foreign Security Agreement dealing with the use, disposition or
remittance of the proceeds of Collateral or requiring the maintenance of
insurance thereon;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document that is not a Foreign Security Agreement;

(d) any representation or warranty made herein or in any other Loan Document
that is not a Foreign Security Agreement or in any certificate furnished to Bank
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) as of the date of the issuance or making or
deemed making thereof;

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents (other than any of the Foreign Security
Agreements), or any of the Loan Documents (other than a Foreign Security
Agreement) shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or any of the Collateral Documents
relating to Collateral located within the United States shall for any reason
fail to create a valid and perfected first priority Lien in favor of Bank, or in
the case of the Kuhn Mortgage, a valid and perfected junior Lien in favor of
Bank, in any Collateral purported to be covered thereby except as expressly
permitted by the terms thereof, or any Subsidiary takes any action for the
purpose of terminating, repudiating or rescinding any Loan Document executed by
it or any of its obligations thereunder;

(f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by Borrower or any Subsidiary aggregating in excess of One
Hundred Thousand Dollars ($100,000.00), or under any indenture, agreement or
other instrument under which the same may be issued, and such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness for Borrowed Money (whether or not such
maturity is in fact accelerated), or any such Indebtedness for Borrowed Money
shall not be paid when due (whether by demand, lapse of time, acceleration or
otherwise), provided that the default has not occurred under a Foreign Security
Agreement;

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of One Hundred Thousand Dollars ($100,000.00) (except
to the extent fully covered by insurance as to which the insurer has been
notified of such judgment and has not denied coverage), and which remains
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days,
provided that the judgment(s), writ(s), warrant(s) of attachment or process(es)
do not arise out of and are not related to any Foreign Security Agreement;

(h) Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of One Hundred
Thousand Dollars ($100,000.00) which it shall have become liable to pay to the
PBGC or to a Plan under Title IV

 

S-40



--------------------------------------------------------------------------------

of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of One Hundred Thousand Dollars
($100,000.00) (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by Borrower or any Subsidiary, or any other member of its Controlled
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate or to cause a
trustee to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against Borrower or any
Subsidiary, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated;

(i) any Change of Control shall occur;

(j) Borrower or any Subsidiary shall (i) have entered involuntarily against it
an order for relief under the United States Bankruptcy Code, as amended,
(ii) admit in writing its inability to pay its debts generally as they become
due, (iii) make an assignment for the benefit of creditors, (iv) apply for,
seek, consent to or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (vi) take any corporate
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 8.1(k);

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Borrower or any Subsidiary, or any substantial part of
any of its Property, or a proceeding described in Section 8.1(j)(v) shall be
instituted against Borrower or any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) days;

(l) Joseph G. Kuhn no longer being employed by or otherwise serving as President
of Borrower for whatever reason.

Section 8.2 Non Bankruptcy Defaults. When any Event of Default (other than those
described in Section 8.1(j) or (k) with respect to Borrower) has occurred and is
continuing, Bank may, by written notice to Borrower: (a) terminate the remaining
Commitment and all other obligations of Bank hereunder on the date stated in
such notice (which may be the date thereof); and (b) declare the principal of
and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; provided, however, that (x) should
Borrower fail to pay any monies when due under the Loan Documents, such failure
shall not constitute an “Event of Default” under the Loan

 

S-41



--------------------------------------------------------------------------------

Documents or permit Lender to exercise remedies under any Loan Document unless
Borrower has not fully cured such failure by the fifth (5th) day after delivery
of written notice by Lender to Borrower and (y) should an event that relates to
a non-monetary default occur, such event shall not constitute an Event of
Default or permit Lender to exercise remedies under any Loan Document unless the
Borrower has not fully cured such default by the fifteenth (15th) day after
delivery of written notice by Lender to Borrower.

Section 8.3 Bankruptcy Defaults. When any Event of Default described in
Section 8.1(j) or (k) with respect to Borrower has occurred and is continuing,
then all outstanding Loans together with all other amounts payable under the
Loan Documents shall immediately become due and payable without presentment,
demand, protest or notice of any kind, the obligation of Bank to extend further
credit pursuant to any of the terms hereof shall immediately.

SECTION 9. MISCELLANEOUS.

Section 9.1 Non-Enforcement of Foreign Security Agreement. Notwithstanding
anything in any Foreign Security Agreement, this Credit Agreement or any other
Loan Document, the Bank shall not enforce any term or condition of any Foreign
Security Agreement, including any of its rights or remedies thereunder, unless
and until an Event of Default has occurred under this Credit Agreement, and the
Bank agrees that a default, an event of default, or non-performance of the
Borrower under any Foreign Security Agreement shall not constitute an Event of
Default under this Credit Agreement or any other Loan Document.

Section 9.2 No Waiver, Cumulative Remedies. No delay or failure on the part of
Bank in the exercise of any power or right under any Loan Document shall operate
as a waiver thereof or as an acquiescence in any default, nor shall any single
or partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right. The rights and remedies
hereunder of Bank are cumulative to, and not exclusive of, any rights or
remedies which Bank would otherwise have.

Section 9.3 Non-Business Days. If any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 9.4 Survival of Representations. All representations and warranties made
herein or in any other Loan Document or in certificates given pursuant hereto or
thereto shall survive the execution and delivery of this Agreement and the other
Loan Documents, and shall continue in full force and effect with respect to the
date as of which they were made as long as any credit is in use or available
hereunder.

 

S-42



--------------------------------------------------------------------------------

Section 9.5 Survival of Indemnity and Certain Other Provisions. All indemnity
provisions and other provisions relative to reimbursement to Bank of amounts
sufficient to protect the yield of Bank with respect to the Loans, including,
but not limited to, Sections 3.3, 3.6, and 9.10, shall survive the payment and
satisfaction of all Obligations and the termination of this Agreement and the
other Loan Documents, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim thereunder. All such indemnity and other provisions shall be
binding upon the successors and assigns of Borrower and shall inure to the
benefit of each applicable Indemnitee and its successors and assigns.

Section 9.6 Notices. Except as otherwise specified herein, all notices hereunder
and under the other Loan Documents shall be in writing (including notice by
telecopy) and shall be given to the relevant party at its address set forth
below, or such other address as such party may hereafter specify by notice to
the other given by courier, by United States certified or registered mail, by
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Loan Documents shall be addressed:

 

to Borrower:

 

Contrail Aviation Support, LLC

435 Investment Court

Verona, WI 53593-8788

Attention:     Joseph G. Kuhn

Telephone:   608-848-8100

  

to Bank:

 

BMO Harris Bank N.A.

One West Main Street

Madison, Wisconsin 53703

Attention:     Thomas Olson Jr.

Telephone: : 608-283-5708

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, 5 days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section; provided that any notice given pursuant
to Section 2 shall be effective only upon receipt.

Section 9.7 Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, each of which shall constitute an original, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument.

Section 9.8 Successors and Assigns. This Agreement shall be binding upon
Borrower and its successors and assigns, and shall inure to the benefit of Bank
and its successors and assigns, including any subsequent holder of any of the
Obligations. Borrower may not assign any of its rights or obligations under any
Loan Document without the written consent of Bank.

Section 9.9 Amendments, etc. No amendment, modification, termination or waiver
of any provision of this Agreement or of any other Loan Document, nor consent to
any departure by Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by Borrower and Bank. No notice to or demand
on Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.

 

S-43



--------------------------------------------------------------------------------

Section 9.10 Headings. Article and Section headings used in this Agreement are
for reference only and shall not affect the construction of this Agreement.

Section 9.11 Costs and Expenses; Indemnification.

(a) Borrower agrees to pay all costs and expenses of Bank in connection with the
preparation, negotiation, execution, delivery, and administration of the Loan
Documents, including the reasonable fees and disbursements of counsel to Bank,
in connection with the preparation and execution of the Loan Documents and in
connection with the transactions contemplated hereby or thereby, and any
amendment, waiver or consent related thereto, whether or not the transactions
contemplated herein are consummated, together with any fees and charges suffered
or incurred by Bank in connection with periodic environmental audits, fixed
asset appraisals, title insurance policies, collateral filing fees and lien
searches. Borrower agrees to pay to Bank all costs and expenses incurred or paid
by Bank, including reasonable attorneys’ fees and disbursements and court costs,
in connection with any Default or Event of Default hereunder or in connection
with the enforcement of any of the Loan Documents (including all such costs and
expenses incurred in connection with any proceeding under the United States
Bankruptcy Code involving Borrower or any Subsidiary as a debtor thereunder).
Borrower further agrees to indemnify Bank, and any security trustee therefor,
their respective Affiliates, and each of their respective directors, officers,
employees, agents, advisors, and consultants (each such Person being called an
“Bank Indemnitee”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all reasonable fees and disbursements of
counsel for any such Bank Indemnitee and all reasonable expenses of litigation
or preparation therefor, whether or not the Bank Indemnitee is a party thereto,
or any settlement arrangement arising from or relating to any such litigation)
which any of them may pay or incur arising out of or relating to any Loan
Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan, other
than those which arise from the gross negligence or willful misconduct of the
party claiming indemnification or arising from Bank taking any action which
constitutes a breach of Section 9.1 hereof. Borrower, upon demand by Bank at any
time, shall reimburse Bank for any legal or other expenses (including all
reasonable fees and disbursements of counsel for any such Bank Indemnitee)
incurred in connection with investigating or defending against any of the
foregoing (including any settlement costs relating to the foregoing) except if
the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified. To the extent permitted by applicable law, Borrower
shall not assert or cause any Subsidiary to assert, and hereby waives, any claim
against any Bank Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.

(b) Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Bank Indemnitee for any damages, costs, loss or expense, including, response,
remedial or removal costs and all fees and

 

S-44



--------------------------------------------------------------------------------

disbursements of counsel for any such Bank Indemnitee, arising out of any of the
following: (i) any presence, release, threatened release or disposal of any
hazardous or toxic substance or petroleum by Borrower or any Subsidiary or
otherwise occurring on or with respect to its Property (whether owned or
leased), (ii) the operation or violation of any Environmental Law, whether
federal, state, or local, and any regulations promulgated thereunder, by
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (iii) any claim for personal injury or
property damage in connection with Borrower or any Subsidiary or otherwise
occurring on or with respect to its Property (whether owned or leased), and
(iv) the inaccuracy or breach of any environmental representation, warranty or
covenant by Borrower or any Subsidiary made herein or in any other Loan Document
evidencing or securing any Obligations or setting forth terms and conditions
applicable thereto or otherwise relating thereto, except for damages arising
from the willful misconduct or gross negligence of the relevant Bank Indemnitee.

Notwithstanding anything else in this Credit Agreement, Bank agrees to indemnify
Borrower, and its Affiliates, and each of their respective directors, officers,
employees, agents, advisors, and consultants (each such Person being called a
“Borrower Indemnitee”) against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including all reasonable fees and
disbursements of counsel for any such Borrower Indemnitee and all reasonable
expenses of litigation or preparation therefor, whether or not the Borrower
Indemnitee is a party thereto, or any settlement arrangement arising from or
relating to any such litigation) which any of them may be required to pay or
incur arising out of or relating to any Foreign Security Agreement or any of the
transactions contemplated thereby unless an Event of Default has occurred and is
occurring under this Credit Agreement. In addition, Bank, upon demand by
Borrower at any time, shall reimburse Borrower for any legal or other expenses
(including all reasonable fees and disbursements of counsel for any such
Borrower Indemnitee) incurred in connection with investigating or defending
against any of the foregoing (including any settlement costs relating to the
foregoing). Bank shall not assert, and hereby waives, any claim against any
Borrower Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Foreign Security
Agreement or any agreement or instrument contemplated thereby or the
transactions contemplated thereby.

Section 9.12 Set off. In addition to any rights now or hereafter granted under
the Loan Documents or applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, Bank and each of its
affiliates is hereby authorized by Borrower at any time or from time to time,
without notice to Borrower, or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, and in
whatever currency denominated, but not including trust accounts) and any other
indebtedness at any time held or owing by Bank or that affiliate, to or for the
credit or the account of Borrower, whether or not matured, against and on
account of the Obligations of Borrower to Bank under the Loan Documents,
including,

 

S-45



--------------------------------------------------------------------------------

but not limited to, all claims of any nature or description arising out of or
connected with the Loan Documents, irrespective of whether or not (a) Bank shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans and other amounts due hereunder shall have become due and payable pursuant
to Section 8 and although said obligations and liabilities, or any of them, may
be contingent or unmatured.

Section 9.13 Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 9.14 Governing Law. This Agreement and the other Loan Documents (except
as otherwise specified therein), and any claim, controversy, dispute or cause of
action (whether in contract, tort or otherwise) based upon, arising out of or
relating to this Agreement or any Loan Document, and the rights and duties of
the parties hereto, shall be governed by and construed and determined in
accordance with the internal laws of the State of Wisconsin.

Section 9.15 Severability of Provisions. Any provision of any Loan Document that
is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the enforceability of such provision in
any other jurisdiction. All rights, remedies and powers provided in this
Agreement and the other Loan Documents may be exercised only to the extent that
the exercise thereof does not violate any applicable mandatory provisions of
law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 9.16 Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as Borrower has one or more Subsidiaries. Nothing contained herein
shall be deemed or construed to permit any act or omission which is prohibited
by the terms of any Collateral Document, the covenants and agreements contained
herein being in addition to and not in substitution for the covenants and
agreements contained in the Collateral Documents.

Section 9.17 Submission to Jurisdiction; Waiver of Venue; Service of Process.

(a) BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF WISCONSIN
SITTING IN DANE COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF WISCONSIN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND

 

S-46



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION.

(b) BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.5. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 9.18 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.19 USA Patriot Act. Bank hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify, and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Bank to identify
Borrower in accordance with the Act.

 

S-47



--------------------------------------------------------------------------------

Section 9.20 Time is of the Essence. Time is of the essence of this Agreement
and each of the other Loan Documents.

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

[Signature Pages to Follow]

 

S-48



--------------------------------------------------------------------------------

“Borrower” CONTRAIL AVIATION SUPPORT, LLC By:  

/s/ Joseph G. Kuhn

Name:   Joseph G. Kuhn Title:   President

[Bank’s signature on next page]

 

S-49



--------------------------------------------------------------------------------

“Bank” BMO HARRIS BANK N.A. By:  

/s/ Thomas Olson Jr.

Name:   Thomas Olson Jr. Title:   Vice President

[Bank’s signature page to Credit Agreement of Contrail Aviation Support, LLC]

 

S-50



--------------------------------------------------------------------------------

Exhibit A

[NEEDS REVISION]

OPERATING LINE BORROWING BASE CERTIFICATE

Contrail Aviation Support, Inc.

$12,000,000 Line of Credit

To: BMO Harris Bank, N.A.

For month ending                      (Please send to bank within 15 days of the
month-end).

Pursuant to the Credit Agreement between BMO Harris Bank, N.A. and the
undersigned dated             , 2016, which defines the terms used herein, the
undersigned certifies that:

 

1A.

  Total Accounts Receivable as of :    $ 0.00   

2A.

  Ineligible Accounts Receivable (attach ineligible listing)    $ 0.00   

3A.

  Net Eligible Accounts Receivable (Line 1A less Line 2A)    $ 0.00   

4.

  Eligible Inventory    $ 0.00   

5.

  Ineligible Inventory    $ 0.00   

6.

  Net Eligible Inventory (Line 4 less Line 5)    $ 0.00   

7A.

  Multiply Line 3A x 80%    $ 0.00   

7B.

  Multiply Line 3B x 75%    $ 0.00   

7C.

  Multiply Line 6 x 75% (Max $5MM or 70% of the Total Borrowing Base
Certificate)    $ 0.00   

8.

  Net Collateral Value (Sum of Line 7A, 7B, & 7C)    $ 0.00   

9.

  Amount owed BMO Harris Bank, N.A. under the $12,000,000 line of credit    $
0.00   

10.

  Availability (Line 8 less Line 9 - not greater than $12,000,000:    $ 0.00   

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Collateral Schedule complies
with the representations and warranties set forth in the Security Agreement and
in the Credit Agreement between the undersigned and BMO Harris Bank N.A. dated
            , 2016.

The undersigned [     is] [     is not] in compliance under the Credit Agreement

 

  Contrail Aviation Support, Inc.   By:                                     
                  Date:                    

 

Please send this report to:    BMO Harris Bank, N. A.    Tom Olson    One West
Main St.,   

Madison, WI 53703

thomas.olson@bmo.com/608-283-5799 fax

Please include updated Accounts Receivable and Payable aging as of the same
date.

 



--------------------------------------------------------------------------------

     Ineligible Listing            

A:)

   Over 90 days from invoice date (60-90 and 90+ columns)      0.00       From
A/R schedule end of month      

 

 

    

B.)

   Cross aging (current A/R balances from companies having 20% or more over 90
days from invoice date      0.00       Formula      

 

 

    

C.)

   Concentration accounts-exclude the amount from any one client over 35% of
total A/R-exclude only the amount over the 35% threshold      0.00      
Enter Number from bottom of AR Aging if over 35%      

 

 

    

D.)  

   U.S. Government A/R      0.00       Enter a number - Usually zero      

 

 

    

E.)

   Foreign A/R      0.00       Enter a number - Usually zero      

 

 

    

F.)

   Affiliated A/R (A/R from companies related to borrowing entity)      0.00   
   Enter a number - Usually zero      

 

 

    

G.)

   Contra accounts (A/R with corresponding A/P balances - the amount here should
be the Lessor of the A/R or A/P balance) Lessor of AR or deposit balance     
0.00       Enter a number - Usually zero      

 

 

    

H.)

   Credits over 90 days old (any negative amounts in the 60-90 and 90+ columns)
     0.00       Formula      

 

 

        Reserve      0.00          Total - put total on Line 2 of Borrowing Base
Certificate      0.00            

 

 

    

 



--------------------------------------------------------------------------------

 

Crossing Aging - Companies over 20% over 90 days from Invoice Date

          0.00         

 

 

          0.00       formula   



--------------------------------------------------------------------------------

Contra Accounts

     

Accounts Payable Contra Accounts

           0.00      

Accounts Receivable Deposits - Lesser of Deposit or AR outstanding

           0.00      

Credits over 90 Days Old

              0.00         

 

 

              0.00   



--------------------------------------------------------------------------------

Contrail Aviation Support Receivables

AS OF 07/31/2015

 

    

Current

   1-30    31 - 60    61-90    > 90    TOTAL    Total Past Due    Past Due as a
% of Total                                                                      
                                                                          

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                                0.00      

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

35% Threshold: Exclude amount over this amount for any client that exceeds this

      $         

Clients Over this Amount:

     Client Total      

Client name

     

Amount Exceeding 35% threshold

   $ 0.00      

Clients with > 20% > 90 days past due

   $ 0.00      



--------------------------------------------------------------------------------

Contrail Aviation PAYABLES

As of 07/31/2015

 

Vendor

   Current    1 – 30      31-60      61-90      > 90      TOTAL                 
     0.00                        0.00                        0.00               
        0.00                        0.00                        0.00            
           0.00                        0.00                        0.00         
              0.00                        0.00                        0.00      
                 0.00                        0.00                        0.00   
                    0.00                        0.00                        0.00
                       0.00                        0.00                       
0.00                        0.00                        0.00                  
     0.00   

TOTAL

        0.00         0.00         0.00         0.00         0.00         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 



--------------------------------------------------------------------------------

Schedule I

to Compliance Certificate

CONTRAIL AVIATION SUPPORT, LLC

Compliance Calculations

for Credit Agreement dated as of July 18, 2016

Calculations as of             ,         

 

 

 

 

A. Debt Service Coverage Ratio (Section 7.12(a))

  

A1. EBITDA – TTM

A2. LESS Distributions/Dividends – (y)

   $                   

 

 

 

A3. Total

  

A4. Debt Service Coverage Ratio – TTM (Interest Expense TTM)

  

A5. Ratio of Line A3 to A4

             :1.0   

A6. Line A5 ratio must not exceed

             1.75:1.0   

A7. Borrower is in compliance (circle yes or no)

     yes/no   

B. Maximum Leverage Ration (Section 7.12(b))

  

1. Total Liabilities

   $                   

 

 

 

2. Tangible Net Worth

   $                   

 

 

 

3. Ratio of Line B1 to B2

             :1.0   

4. Line B3 ratio must not exceed

     2.50:1.00   

Borrower is in compliance (circle yes or no)

     yes/no   



--------------------------------------------------------------------------------

Schedule 5.2

Subsidiaries

 

Name

   Jurisdiction
Of Organization    Percentage
Ownership    Owner N/A